Explanations of vote
Oral explanations of vote
Mr President, I rise in respect of the Martens report, because its title, 'One year after Lisbon', gives me the opportunity to reflect on where we are, one year after Lisbon, in the European Union. Where we are is in absolute chaos: we cannot respond to the economic crisis; there is a return to protectionism, particularly by the Government of France, and there now has to be a recognition that the Lisbon Treaty is not merely wrong but is ineffective.
We have listened - or we should have listened - to the people of Ireland, who made it perfectly clear in their referendum that they did not want this Treaty. But, if we did not listen before, we should listen now. This is a Treaty that is unloved, unwanted and, most importantly, ineffective, and this Parliament should recognise the fact.
Mr President, I am very conscious that the Treaty of Lisbon is, as my colleague David Sumberg has just said, a train wreck as regards the European Union.
However, I want to focus on the excellent report that Maria Martens has produced. It talks about something very fundamental in the way we disburse our aid. Maria Martens has identified that, if national parliaments in the ACP countries are not empowered to look at the country strategy papers and discuss them in a transparent fashion, then the funds that the EU provides ACP countries could be used in the wrong way. It gives power to the national parliaments in ACP countries to scrutinise the development assistance that is being provided, in the same way that the Lisbon Treaty should have given more power to national parliaments within the EU to scrutinise what we are doing here. Ms Martens' report takes into account accountability and transparency, so I support it.
Mr President, I agree with my colleague who spoke previously, Mr Sumberg, when he reflects on the Lisbon Treaty and where we are one year after Lisbon itself. However, I really want to focus on the EU-Africa Partnership aspect of that.
In any partnership, I think it is important that we recognise who our dialogue is with; often it is government-to-government. But, if you speak to the entrepreneurs - the wealth creators - in many of the African countries, they are the ones who are saying to us: 'help us to help our governments open up markets so that we can have access to the goods and services that you take for granted in the West'. Only by helping the entrepreneurs can we really help to create wealth and pull the continent out of poverty. Let us not forget: it is the wealth creators who are the key to development and not necessarily the aid organisations only.
(NL) Mr President, I voted against Mrs Martens's report, but not because I believe that this report is entirely unbalanced; on the contrary, there are a number of points in the report that are absolutely and definitely correct. The problem comes when a report of this nature fails to make even so much as a murmur about the problem of illegal immigration, despite the fact that it is a very important problem when we are discussing problems relating to cooperation with Africa on development.
I also find it strange that the report calls for the European blue card scheme to discourage the attraction of any Africans from sectors where they are needed in Africa. That, you see, is a fundamental part of the whole blue card system. The problem with the blue card is that it organises the brain drain of precisely those people who are absolutely necessary for the development of developing countries. We attract these people to us, which means the problems in Africa get worse and there is then even greater immigration to Europe. This is fundamental and we should therefore be having a debate about that instead of just one passage being devoted to it in a report.
(PL) - (microphone initially disconnected) ... is a comprehensive set of tools to help the countries of Africa in their development. It is a comprehensive package as only comprehensive solutions can have any result in the multiplicity of problems that have accumulated in Africa.
What have we got so far? Over the past few years we have witnessed China showing a great interest in Africa and carrying out an expansive policy of investment there. Such initiatives will contribute to the development of the continent, but only if it is Africans, particularly the local populations, who will largely be involved in building up prosperity, rather than the employees of foreign businesses investing there.
The European Union owes its success to the gradual raising of economic barriers. It needs to support the economic development of individual states, to develop a network of mutual ties, and to increase the availability of African products on the world market.
Mr President, I abstained - along with the British Conservative delegation - on the Lambsdorff report on the priorities for the UN General Assembly 64th session. My party strongly supports the work of the UN, although accepting it is an imperfect organisation in need of reform. However, there were a number of issues mentioned in this report where British Conservatives disagree strongly, such as the role of the ICC and the abolition of the Security Council permanent seats of the UK and France, to be replaced by a single permanent seat for the European Union. We also believe the application of the death penalty on adults is an issue for an individual Member's conscience and we do not have a party political line on this. So we abstained overall.
Mr President, I want to make a point on Ms Martens' report.
Firstly, let me say that the Lisbon Treaty is not a train wreck and it is nonsense to be saying that. Twenty-six of the twenty-seven Member States of the European Union will ratify or have ratified it, and that includes the British Parliament. It is a pity that British Members do not respect their own parliament in some of the comments they are making here.
The Irish people expressed certain concerns about some issues, and the Irish Government and Parliament are seeking clarification on those. If we get those clarifications and the people vote 'yes' in a second referendum later this year, will they come in here with their leprechaun hats and perform in the same outrageous manner that they did at the previous one? Leave Irish business to Ireland. We do not need any assistance in this from people it took us 700 years to get out of our country!
Concerning the Lisbon Treaty, let me say that the population of the European Union will be 6% of the world's population within the next generation. China and all of those countries will be very powerful.
- (CS) Mr President, I would like to explain why I refrained from voting on the Hutchinson report. As a member of the ACP-EU Assembly I agree that development aid is not always effective. It is not well coordinated and it has high administrative costs. The rapporteur says that partner countries do not always identify with development strategy but that state aid is the only effective instrument - and here I agree - although it should of course be more predictable. I firmly believe that we must first and foremost harmonise priorities with other providers of financial assistance such as the US and countries which support their former colonies. The rapporteur has also underestimated the impact of China's investment policy on developing countries. This policy does not respect either millennium development goals or other goals, but respects solely and exclusively Chinese commercial interests.
Mr President, I want to congratulate my colleague Mr Hutchinson on the excellent report he has written on a very important subject. The Commission and the European Union give a vast quantity of money to developing countries, the majority of which to Africa. About 50% of Africans still live on less than USD 1 a day and 75% of aid victims all over the world come from Africa.
Given these appalling statistics it is right that we should give support to Africa, to provide clean drinking water and allow the African population to develop sustainably. However, when we give money to African governments, as the Commission now does under something called 'budgetary support', we should also insist that budgetary support given to African countries be scrutinised by their own parliaments in a very rigorous way and that the financial agreements signed between the Commission and the African nations are open to public scrutiny and transparency in the national parliaments of African countries and the ACP countries. This is a very important point to make in order to safeguard European taxpayers' money.
Mr President, all of us in this Chamber are in favour of the arts and of promoting the arts and education in our respective countries. I hope that nobody would argue against that.
However, the problem with this report is that, once again, it is calling for an EU perspective, and that is not appropriate. The diversity of the European Union is that all the different nation states have different cultures, different histories and different backgrounds, and it therefore seems to me important that arts and education should be a matter for determination at national level. This is not an area for interference by the European Union or the European Parliament.
'Let a thousand flowers bloom' was, I think, the great phrase. Well, let 27 flowers - at least - bloom in the European Union, but let them bloom separately. I believe that, if we do that, they will flourish far better and live far longer.
(FI) Mr President, I wish to thank Mrs Badia i Cutchet for her report.
Following on from Mr Sumberg's poetic speech, I would like to say that it is very important that the flower of culture is able to bloom to its full extent, and that includes Europe. It is vital that education does not merely focus on knowledge and examinations, but that we also bear in mind the importance of human growth. Culture, art and sport are of major importance if we want to build the whole personality.
In this respect it is only right to remind state school systems, through a process of open coordination, of the need to keep higher arts education in the timetable, and that should include Europe, because Europe is well known for its diversity, its pluralism, its great art tradition and its culture. It is also appropriate for us to get to know the culture of other countries and the great European cultural figures in the various cultural fields.
(PL) Mr President, the universal nature of European art shows the need to give schools back their roles as the main centres for spreading culture. This is an opportunity to democratise access to culture. Art education develops sensitivity and opens up creative potential. It should be an obligatory element of the school curriculum at all levels of development.
The European Year of Art and Innovation is an excellent occasion to restore art to its rightful place - in education as well - so that its integrational role can be appreciated. Protecting the traditional cultural identity of individual regions and the ability to find out about them thanks to mobility, including in the field of cultural education, is a further chance for creative development.
That is why setting up a community mobility framework for Europeans engaged in artistic and creative activity is so important. That is the reason for my vote in favour of the report, although I would also protest against the fast-track procedure of the debate on this document, and its adoption with practically no debate.
Mr President, I have always considered all good sport to be art. As an example of art in the European Union, could I refer to the all-Ireland rugby team's win at the Millennium Stadium, Cardiff, last Saturday, where we beat the Welsh in a study of sporting and artistic excellence second to none? We have also beaten the English, the French, the Italians and the Scottish. This all-Ireland team won the Six Nations - the Grand Slam. Sport is art, art is sport. We must recognise this wonderful achievement.
- Mrs Doyle, had I known that you would bring up the Wooden Spoon award for the Italians, I would not have given you the floor on this point.
(BG) I am taking the floor to explain why the Attack party delegation is voting against this report.
This is certainly not due to the many positive points raised in it from the perspective of the transparency of the institutions' work. We are obviously in favour of transparency in the European Union institutions' work, but we are against the fact that this transparency can only be achieved solely through adopting the Lisbon Treaty and by putting this Treaty, which is already 'dead' for us, on the agenda again, with many such new reports which otherwise adopt a different position or deal with a different issue.
Apart from this, from the perspective of the Lisbon Treaty, we are against the adoption of this Treaty because it will open the gates to membership for Turkey. Turkey's membership of the European Union means economic and demographic death for Bulgaria. This is why we voted against this report.
Mr President, when I saw the title of this report -'Active dialogue with citizens on Europe' - I thought it was a bit of a joke, because the fact of the matter is if only we had active dialogue with the citizens of Europe. The point about dialogue is that it is not a monologue: you have to listen to what the citizens of Europe say. The citizens of Europe in the Netherlands, in France and in the Republic of Ireland have said very clearly, in relation to the Lisbon Treaty, that they do not want that Treaty.
If, therefore, this Parliament and all the European institutions want to have dialogue with their citizens, which is a good idea, let them proclaim without any equivocation that it is dialogue which they will respond to, and that they will listen to what the citizens say. It is an utter waste of time this Parliament even debating or reporting or voting on the idea of dialogue if collectively - and that is the truth about this Parliament - it refuses to acknowledge what is said to it and refuses to respond to it. That is its failure.
Mr President, this is a very important report - I agree with the rapporteur that perhaps we could have been braver and pushed out the boat a bit more.
As a Member from a country that votes on every single treaty, I am acutely aware of the need for a continuing active dialogue with citizens. It is my experience that more and more people are losing faith and trust in institutions. The EU represents a huge institution and we have a massive responsibility to ensure that active dialogue is core to what we do.
I am particularly supportive of paragraph 32, and I thank the rapporteur for supporting my amendment on the fact that the European Year on Volunteering in 2011 will be an ideal opportunity for EU institutions to connect with citizens.
We have called on the Commission to submit appropriate legislation on preparing for 2011, and this they have started. We must now ensure that we have a meaningful dialogue with the 100 million volunteers across the EU and ensure that their views and opinions will form the core of any new plans, policies and programmes and that active dialogue with citizens will guarantee a strong, solid EU.
(FI) Mr President, Mr Hegyi's report is excellent and necessary. We need active dialogue between European nations and citizens. We need understanding on both sides. We also need tolerance so that we are prepared to listen to what different people have to say. We also need that in this House, in the European Parliament.
I thought it was very sad that some Members walked out of this House when President Klaus was speaking, and that that should happen during the current Czech Presidency. Are they not prepared to listen to the views of different citizens, presidents, institutions and individuals on European matters generally?
We should be prepared to listen to different points of view. We need interaction and dialogue, and these we also need at grassroots level, so that the public can feel they can have a say in matters and so that they might not have an image of the European Union as just a debating club for a small elite. I support the proposal that there should be an increase in active and tolerant, European-wide dialogue at all levels. That is what we really need.
Mr President, during this economic crisis something very odd happened on the way to the forum, as they used to say. The people of Europe did not look to the European Union to save them from the economic crisis. They looked to their Member States and their national governments to save them from the economic crisis. The man who claims to have saved the world is about to come here in a couple of hours' time but, leaving that aside, it is to the national governments - in Paris or London or Washington or Rome - that the citizens of those countries (who also happen to be told that they are citizens of Europe) look to save them, not this larger entity called the EU.
May I ask why that happened? May I ask those who bang on about the EU being this magnificent machine to ask themselves that question? I can give you the answer. The answer is that there is no demos, there is no connection between the EU institutions and the people. The people still look to their national governments to save them.
(PL) Mr President, I protest against the way this report is being dealt with. Building the confidence of the citizens of the EU Member States in the European institutions means not just being aware of their strategies and actions, which is often lacking. It is above all the feeling that there is codecision, that there is an opportunity to have one's say in the EU, that the rights given by the Treaties have not been infringed.
A European citizens' debate organised in all of the EU Member States is the best way of reassuring people that things in the European Union really do depend on the citizens of the countries that make it up. It is the best way of preventing the 100 or so persons involved in drafting the most important tasks the EU institutions have to implement on behalf of all Poles from feeling cheated. The list of demands should be given serious consideration. This also applies to the documents drafted by participants in the debate from other countries. This also makes the blocking of any real discussion on the issue of dialogue with citizens in the forum of the European Parliament all the more surprising.
Mr President, this report is about active dialogue with citizens, and the best kind of active dialogue with European citizens is one based on listening to what they say in democratic votes. There is a great irony in this Parliament adopting this report whilst, at the same time, completely ignoring some of the democratic decisions that have been taken in Member States. No wonder the European Union is so unpopular in my constituency of North-East England and elsewhere in Europe. Its idea of democratic dialogue is only one way: the EU does not listen to what people have to say and only tells them what they can think and how they can vote.
Looking back over the past 10 years, France, the Netherlands and now Ireland - twice - have all voted to put the brakes on greater European integration, and yet the EU has completely ignored their opinions.
By seeking to listen only to those EU-funded NGOs, how can that be reflective of popular voter opinion? The best kind of dialogue with citizens is to listen to what they say in free democratic votes and referendums.
Mr President, I do think there is a misconception when we talk about active dialogue with citizens on Europe, because we often confuse dialogue with citizens with dialogue with civil society. We often confuse dialogue with citizens with dialogue with organisations either wholly or partly funded by the Commission. In effect, we have EU institutions talking to organisations funded by the Commission, which, in the end, means by taxpayers' money.
So, when we actually give citizens the right to have their say - as we did on the Constitution in France and the Netherlands and on the Lisbon Treaty in Ireland - and they say 'no', what do we do? We completely ignore the result of the vote! When the people have said 'no', dialogue does not mean making them vote again and again and again until you get the result you want. That is not dialogue. That is an abdication of democracy. It is time that we genuinely engaged in active dialogue with citizens.
Mr President, after five years in this House, there is little in reports that can surprise one. But I do have to say that I was staggered by the sheer arrogance of aspects of this report and the calculated insult to those who dare not to roll over in sycophantic endorsement of the European project. To say in this report -as it does - that the less educated are more likely to oppose further European integration is an audacious insult and arrogance of unbelievable proportions.
The truth is that those who bothered to read the EU Constitution or the Lisbon Treaty and educate themselves about it are exactly the people more likely to vote against. Those more likely to vote for it are those - like Commissioners - who never even bothered to read the documents and simply accept the propaganda. So I do reject the insult of this report.
Could I also say, in response to Mr Mitchell's first outburst - his Republican outburst about getting rid of all the British out of the island of Ireland over 700 years - that he should be glad they did not entirely succeed because he did need the help of some British subjects from Northern Ireland to attain the rugby victory in the Six Nations.
Mr President, I voted for this reluctantly, not because of the nonsense that has just come from the other side of the House, but because I share the concerns of the rapporteur, Mr Hegyi.
This report has been really watered down by those in this House who do not want to have active dialogue with the citizens of Europe. For me, active dialogue does not mean glossy brochures, and I do believe that the Commission has failed in this area. It has failed to actively engage and connect with the citizens. It has failed to get across a greater understanding of how the work that is being done at EU level is addressing many of the real issues that affect citizens' everyday lives. I hope that, as a result of this report, it will revisit it and come up with some more imaginative ways of addressing this issue.
Mr President, I welcome this report because it raises issues that need discussion.
I particularly endorse the sentiments of the rapporteur that rural development measures should not drain resources intended for direct payments to farmers. Hence I join in questioning whether rural development funding should be linked to the common agricultural policy at all, as this inevitably leads to depriving farmers of previous methods of funding. Whereas, if it were instead an inherent part of cohesion funding, there would not be that opportunity to poach farming funds.
Thus I welcome the declaration in the report that the population employed in agriculture should be the main focus of support measures under rural development policy. That balance has been distorted in many rural development programmes, including those affecting my region of Northern Ireland.
Mr President, I voted for this report and I welcome it. For a long time we thought that the only thing that affected us was what we swallowed. I think the work done in this report really highlights the fact that anything we put on our skin goes into our system just as effectively as if we ate it.
Many of the diseases that particularly affect women, like breast cancer, fibromyalgia, ME etc., are on the increase. I think we should now go beyond this, not just to make sure that cosmetics are safer, but we should also begin to do real research on the relationship between some cosmetic ingredients and these kinds of diseases that affect women and also try to come up with safer cosmetics, because of course we all want to continue to use cosmetics.
Mr President, I welcome this particular report because the testing of cosmetics is an issue that concerns many of the constituents in my region, West Midlands, and I have received a lot of correspondence on this issue. I welcome this report and supported it because it establishes pan-European standards on the use of potentially harmful materials and sets standards for testing claims that cosmetics manufacturers make, but we need similar standards set for claims about animal testing. Last time we looked at this report we dealt with the testing on animals for scientific purposes. We now have an important tool in increasing customer awareness of what goes into cosmetics, which would only be enhanced by a focus on animal testing.
Mr President, I voted for this report and for a stronger control of biocidal products, but I wanted to take this opportunity to point out that, in Ireland, we legally put a toxic pollutant into our water - a biocidal product called fluoride. I want to congratulate the Commission on opening a consultation process in which they are welcoming scientific papers, opinion from the public etc. on the issue of the pollution of drinking water with a toxic ingredient called fluoride.
Mr President, I voted against this report because I feel it has weakened the Commission's proposal to apply higher rates of excise duty on manufactured tobacco products. Studies have consistently shown that the most effective and permanent way of influencing people's behaviour away from tobacco consumption is through taxation.
Studies in Ireland by University College Cork have shown that, after a complete smoking ban in workplaces was introduced in 2004, admissions for heart attacks in the area fell by 11% the following year. Ireland also has the highest excise duty on tobacco in the Union, which amounts to EUR 4.99 per pack of 20 cigarettes, bringing the price to over EUR 8 per pack.
The benefits of a combined approach of deterrent pricing and taxation policy, smoking bans, public education campaigns and increased access to nicotine-replacement therapies, for people who wish to stop smoking, has innumerable health benefits and consequent health improvements for the general population.
The Czech Republic is the only Member State of the EU yet to ratify the UN Framework Convention on Tobacco Control, and yet tobacco is responsible for over one million deaths in the EU. Could you, as President of our Parliament, demand the Czech Council Presidency, on all our behalves, to make good this serious omission before its Presidency is up?
Mr President, it seems that many on the other side are using the explanation-of-vote procedure on various reports to talk instead about the ratification of the Lisbon Treaty. In that, they are making unfounded claims that the people have spoken against the Lisbon Treaty and that we do not want to listen to them.
Quite apart from the fact that it is up to Member States - not us - to ratify the Lisbon Treaty, this is of course totally wrong. One Member State has said 'no', we are listening and indeed we have to listen. The other Member States have indicated they are willing to listen to the reasons for that 'no', to take account of it and to move forward on that basis. But when Mr Dover does not even appreciate the difference between the Constitutional Treaty and the Lisbon Treaty and says that France and the Netherlands rejected this Treaty, he conveniently forgets to point out those countries that had referendums to support the Treaty.
We do not just want to listen to one side of the argument. We want to listen to both sides and bridge the gap, find a solution acceptable to every Member State. They only want to listen to those people who vote 'no'. It is they who are guilty of not listening to the peoples of Europe. It is they who do not accept democratic results, only the result that is convenient to them and not the overall situation of all Member States.
Mr President, I fully support recital 5 to this report. I am involved in such a case in Ireland at the moment, where a mother has fled her home country of Nigeria with her two daughters after her eldest daughter died as a result of female genital mutilation (FGM). At the moment her case is before the European Court of Human Rights and the Court has written to the Irish Government either to defend the case or reach what they call a friendly settlement.
Recital 5 states that female genital mutilation constitutes a violation of human rights and that an increasing number of asylum requests by parents are justified by the threat to which they may be subject in their own country for having refused to consent to their child undergoing FGM. I hope the Court of Human Rights takes our statement into consideration when delivering its verdict in this case.
Finally, I agree with Mr Corbett that there has been a lot of talk about democracy here today but - for those who take the time and trouble - if one adds up the number of people who have voted on the Constitution and the Lisbon Treaty in all the referenda in Europe, there are in excess of 27 million Europeans who have said 'yes' and 24 million who have said 'no'. That is democracy in action.
- (IT) Mr President, ladies and gentlemen, thank you for giving me the floor. I wish to express my full support for the attention paid today by this Parliament to such important issues as the right to health, the right to sexual identity, the right to protection of mental health and the physical and mental integrity of women, which is very often violated by these gynophobic practices.
Europe stands out for this commitment to human rights, as we heard just now from the Member who spoke before me. Children are dying and women are dying precisely because of these practices, which are completely unacceptable. Europe is doing well to commit itself in this way and to demonstrate the major responsibility that is being assumed in a bid to ensure that the laws are harmonised along these lines.
Mr President, I would have loved to have voted for the Muscardini report on female genital mutilation because I have supported a ban on this barbaric practice for many years and I am also supporting a family's case because they are threatened with this practice if they go back to their home country.
However, as habitually happens, colleagues use the plight of mutilated girls and women to promote once again the abortion agenda by slipping in the mantra of 'sexual and reproductive rights' in this report.
- (SK) Mr President, I would like to thank my colleague from the Committee on Culture and Education, Mr Graça Moura, for his work on drafting the report, which I supported in the vote. It relates to documents we have already dealt with before in the European Parliament. Enlargement has contributed to the linguistic diversity of the EU. Today we speak 23 languages and a further 60 plus dialects in regions or in groups.
Globalisation and emigration are contributing to the broad palette of languages used by Europeans every day. Linguistic diversity is therefore undoubtedly one of the most characteristic features of the European Union, affecting the social, cultural, and professional lives of its citizens, as well as the economic and political activities of the Member States. I consider the Commission Notification in this area to be exceptionally important. I agree with the rapporteur that the linguistic and cultural heterogeneity of the EU represents an enormous competitive advantage and that we clearly have to support programmes for language teaching and school cultural exchanges.
- (IT) Mr President, ladies and gentlemen, with regard to the Graça Moura report, I must say that our colleague has done an excellent job. I just wanted to raise a point of order concerning this system - Mrs Muscardini has already raised this issue today - I hope that you pass on our requests to the effect that it should not be possible to put to the vote what are in fact two virtually identical reports and thus penalise the rapporteur. This has happened to me in this case and it is something that I did not wish for.
It is precisely for this reason that I should like to emphasise once again the very positive work done by our colleague, Mr Graça Moura, even though the other resolution, for which I also voted, was subsequently accepted. My vote was not a negation of the Graça Moura report; quite the contrary.
(FI) Mr President, firstly I wish to thank Mr Graça Moura for his excellent work. He has dedicated himself wholeheartedly to these issues of language, and it is absolutely true that language is a fundamental right. Language lies at the heart of one's identity, and that is why we in the European Union should nurture multilingualism.
We voted for an alternative resolution, however, in preference to the original report. I myself took part in drawing up the alternative resolution, and it is perhaps apposite to mention why we set about drafting an alternative to Mr Graça Moura's highly commendable work. The reason was that we would like in particular to guarantee the status of minority languages.
As they say, we in Europe are only as strong as our weakest link - which the worst-off people in our society are. That is why we have to ensure that minority groups, for example the Sami in my country, Finland, retain the right to use their mother tongue and receive basic services in their own language. We need to take responsibility for them, just as we do all other indigenous peoples. For that reason it is very important that the European Union discharges its cultural duty and ensures the viability of all languages, including minority ones.
(NL) Mr President, although the alternative resolution on multilingualism in Europe ultimately adopted was much better than the original text that was before us, I still voted against it after deliberation; after all, both resolutions, the one adopted and the original, call for the promotion of a European Agency on linguistic diversity. While that may indeed sound good and I would be behind it in principle, I then read on and see that, for example, non-European immigrants are to be encouraged to continue to use their mother tongue over here, that the European Parliament is even calling for the mother tongues of foreign minorities, or of minorities originating abroad, to be included in school programmes and for Member States not only to encourage the use of the original languages but, in particular, to encourage the use of the immigrants' main language. I am sorry, but this is madness. It will lead to the opposite of adaptation and assimilation. That is the opposite of what is actually required in all European countries.
(NL) Mr President, I too voted against the report on multilingualism. Although I remain a convinced supporter of promoting multilingualism, both the original report and the amendment that was eventually adopted put forward a number of ideas that are problematic if they are to be implemented in practice. The report seeks, for example, to encourage immigrants to continue to use their original languages, something which is itself a problem in many Member States because they fail to learn the language of their host country satisfactorily, with all the attendant consequences.
Another potential problem is the way in which the report deals with Member States where there is more than one official language. There is, of course, a need to take account of specific situations, such as in Belgium, where each region, with the exception of Brussels, is officially monolingual. In Flanders we face the problem of a large number of French-speaking immigrants who refuse to adapt to the Dutch-speaking character of Flanders, and it is not Europe's job to interfere there and to promise all kinds of non-existent rights.
- (IT) Mr President, ladies and gentlemen, I share many of the reservations expressed in this report concerning the encouragement given by the European Union to the continuation and development of languages of origin - even though the general philosophy of the reports is worthy of attention and support - and this is because, today, in the face of these legitimately raised problems, we run an even greater risk, which is that of seeing European languages die out as a result of our being forced, in this House as elsewhere, to use standardised spoken and written English. This is a very serious risk that must be addressed.
We must not forget the rights of local languages. National languages are dying out: they have difficulty in expressing themselves, but local languages are disappearing in a truly shameful fashion, when they should be protected, as is the case in Italy with the federalist reform that we are trying to propose and implement.
Is the European Union doing everything that needs to be done to protect local languages? We heard Mrs Lo Curto speak a moment ago. It would certainly be very nice to hear her speak at times in the beautiful Sardinian language, since I am sure she knows it. I should like to speak occasionally in the Piedmont language, but in our Parliament's library there are no cultural documents, magazines and so on relating to languages of cultural identity or local languages.
Therefore, before Europe worries about protecting itself from the standardisation of third-country languages, it should worry about our minorities and our local languages.
- (IT) Mr President, ladies and gentlemen, Mr Borghezio, I am Sicilian, and Sicily is the cradle and land of a great civilisation and a great history, and we hope that it will be able to forge a future for itself that begins with independence, and therefore I can of course only agree on the need for greater attention to be paid to the mother tongues that we should learn to speak more and more and, above all, should learn to pass on to our children.
Above all, I am picturing the history of emigration that there has been in Italy, but in other countries too, I believe, and that today causes and is in danger of causing the new generations of these Sicilians - like the Venetians, Sardinians and countless others in Europe who have undergone this process in the past - not to remember, no longer to be able to speak Sicilian, Venetian and Sardinian, respectively.
In an effort to see this great institutional theatre of Europe also become the cradle of such diversities and such autonomous identities as those which I hope for in the Europe of the regions that we shall learn to celebrate in the future, I therefore call, Mr President, for more and more people to come to prominence through the use of our languages, too.
Mr President, I abstained on this report for two reasons, even though I fully agree with the title 'Multilingualism: an asset for Europe and a shared commitment'.
We have been told here today that the report deals with 'certain national quarrels in Spain'. I am very sceptical about using a debate on multilingualism and on the promotion of language as a sort of cover, or proxy, or political bargaining tool for the various national issues in all our Member States, and that appears to have happened in relation to some of the debate on this at committee and here.
I do not attack any of the rights of minority language speakers. In fact, I fully defend them and I really do feel that we must respect the right of our EU citizens whose first language is a minority language. There has to be a place for these languages in the European Parliament, but not necessarily as official working languages, especially if these citizens happen to be equally fluent in English - as in our case. Contributing to important debates in plenary and at committees, for example, in a minority language that has then to be translated passively and into over 20 other languages compromises the whole purpose of democratic debate through the lost nuance in translation, and maybe even misunderstanding. Our democratic mandate here is to persuade as many people as possible to see our point of view, and the difficulty of getting a sufficient number of suitably qualified interpreters is another matter altogether. I therefore abstained for these two reasons.
- (IT) Mr President, ladies and gentlemen, I should like to say that I voted in favour of the van Nistelrooij report, but I would also take this opportunity, for the benefit of the few spectators who remain, to say that, if, instead of continuing to go around the European Union and around their constituencies speaking ill of the Union, those Members of this House who today so roundly criticised the European Union and its procedural method were to provide much more objective information, this would undoubtedly create a completely different atmosphere.
With regard to the van Nistelrooij report, cohesion policy was conceived along these very lines in order to create solidarity and to establish cooperation and, above all, in this time of crisis, I believe that the European regions - not only the nations, but also the regions - should cooperate, should strengthen their positions and should improve the quality of life of their inhabitants. It is precisely for this reason that the van Nistelrooij report was very deserving of my vote in favour.
(BG) I voted in support of the report on territorial cohesion because I firmly believe that this concept should be developed and applied as a horizontal principle underpinning all the Community's policies and actions.
During today's debate on the cohesion policy, we called for a significant reinforcement during the next programming period of the direct involvement of regional and local authorities in the planning and implementation of the relevant programmes. The European Union's policies, and more particularly the cohesion policy, have transformed governance from an often centralised system into an increasingly integrated, multi-level system.
This is why I think that Member States must be encouraged to establish a system of territorial governance based on an integrated 'bottom-up' approach, which also allows more active civil participation. I urge Member States to start thinking about how they can consolidate and support better the concept of territorial cohesion in their national programmes and policies.
In this context, I believe that the fundamental principles of coordinated development and urban-rural partnership are especially important and must be strictly observed.
(BG) I supported the report on territorial cohesion on the understanding that it is a policy which is extremely important to every region in the European Union.
The resources from the Cohesion Funds, along with national resources, can transform even the most backward regions into well-developed regions and bring them up to the level of the developed regions. This is of paramount importance to my country, Bulgaria. It is also important during the planning stage for all the resources to be distributed fairly and for the principle of cohesion to be applied in all of the European Union's priority policies.
Taking into account all the factors which influence balanced regional and social development, we must find the most opportune mechanisms to enable us to give some of the new Member States at a lower level of development the opportunity to catch up with the rest.
We need to have clear criteria during the planning stage to prevent any country from being penalised because it is precisely at the planning stage when inadequate and ineffective allocations are made, which subsequently have an impact on citizens' quality of life.
Mr President, I would like to congratulate Mr van Nistelrooij on his report. In particular, I want to support paragraph 42, which calls for the establishment of real partnerships between all the parties involved in regional and local development at EU, national, regional and local level.
In order to achieve territorial cohesion, this is a prerequisite. The involvement of local development groups and NGOs in the pursuit of regional development and territorial cohesion has been shown, time and time again, to add real economic and social value. Given that we are not achieving territorial cohesion between our regions, it is crucial that we establish and promote such partnerships.
Mr President, I want to support paragraph 22, which - like the van Nistelrooij report - calls for Member States to strengthen the partnership principle in their programmes for the current period and in accordance with Article 11 of the General Regulation of the ERDF, the ESF and the Cohesion Funds.
We in Parliament write these regulations, but it is up to the Member States to implement these regulations, and it is up to the Commission to monitor their implementation. A recent report about the involvement of NGOs and others in the development, implementation and monitoring of the Structural Funds in the new Member States was entitled 'The illusion of inclusion', and I think the title says it all. Member States and the Commission are not shouldering their responsibilities. We in this Parliament must continue to insist that they do.
- (CS) I have voted for the collection of reports from fellow Members criticising the obstacles to the fulfilment of cohesion policy. I would particularly like to talk about the Krehl report. I would like to add to today's discussion by pointing out that fellow Members forgot to mention that we approved a recovery package two weeks ago. This was the package agreed on by the Czech Presidency and the Commission. Under pressure from the European Parliament, the Commission has also drafted clear proposals for simplifying administration, and in particular it has introduced a clear degree of flexibility that will now enable everyone drawing down money from the Structural Funds to transfer resources between programmes and even to use these resources to cover loans, which is especially important for new Member States. The next report in this package, relating to micro-credit, further supports this, of course. I am only sorry that we do not yet have clear guidelines for harmonising regulations on the use of micro-credit, which would be particularly helpful for small-scale entrepreneurs and local authorities.
Mr President, I am particularly supportive of this report, the mention of credit unions and recognition of their contribution to providing microcredit facilities. As not-for-profit organisations, credit unions play a unique role in providing microcredit to many who would not be offered credit by many of the other financial institutions. I know that credit unions are not strong in all European countries, but they are strong in many, with reserves in excess of EUR 40 billion. Worldwide credit unions have reserves in excess of USD 1.1 trillion, with almost 180 million members worldwide.
At a time when many people are losing faith in banking institutions, not-for-profit financial institutions are a viable alternative and they need our support. In particular, they need to be included in the JASMINE programme so that, as providers of microfinance, they have access to business support services such as mentoring, training, advice, financing and education, etc.
Finally, a clarification on the Muscardini report: I believe we voted for and passed Amendment 1, where the term 'sexual and reproductive rights' was amended to 'sexual and reproductive health'. In this context, I am not sure I agree with my Irish colleagues who spoke earlier on this matter.
Mr Kamall, as you can see, you are the only one in the Chamber!
Mr President, let me begin my thanking you and all the interpreters for your patience during this very long set of explanations of vote.
I think there is consensus across Parliament on the merits of microcredit: it is one of those issues that left and right in Parliament can agree on.
At this stage, let me pay tribute to two organisations in particular. One is Opportunity International, which is headed by a former central bank governor of an African country and brings a professional approach to microcredit where sometimes that has been sadly lacking. The other is an organisation and its excellent website - www.kiva.org - which allows people to lend as little as USD 25 individually and is aggregated up to larger microloans to entrepreneurs across the world, particularly in developing countries, allowing them to create wealth and jobs in their local communities.
The one point I would like to make is that we must make sure that local, national or EU government does not crowd out the small community-led and private microcredit providers. I have cases of that in my constituency in London where community-led organisations have been crowded out by local government.
On the whole, however, I think we can agree that microcredit is a great thing to help entrepreneurs in poorer countries.
Written explanations of vote
I voted for adoption of the report on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Government of Nepal on certain aspects of air services.
I agree with the proposal of the rapporteur to conclude this Agreement.
I think that the amendments concerning the designation clause, taxation of aviation fuel and pricing are justified in comparison with existing bilateral agreements.
I hope that reliance on mutual confidence in the systems of the other party will foster realisation of the Agreement.
I voted in favour of the report by Mr Costa on the EC-Nepal Agreement on certain aspects of air services.
I agree with the rapporteur that tariffs to be charged by the air carriers designated by Nepal for carriage of passengers and goods wholly within the European Union should be subject to European Community law. I am also in favour of the taxation of aircraft fuel for operations within the territory of the Community.
I voted in favour of the report by Mrs Geringer de Oedenberg on wheeled agricultural or forestry tractors.
In fact, I agree with the Commission's proposal for the codification of the legislative texts in force, including the technical adaptations.
I voted in favour of the report by Mrs Geringer de Oedenberg on a Community system of reliefs from customs duty.
I agree with the proposal for codification of the legislation in force in order to ensure that Community legislation is properly simplified and clearly drafted.
in writing. - (LT) Considering the growing complexity of financial markets and, in particular, the financial crisis, this optimised collection of statistics is needed. Reliability and timeliness of data should be cornerstones of the amended regulation. Your rapporteur takes the view that the timely collection of statistical information is of paramount importance. Therefore, the European System of Central Banks and the European Statistical System should, if necessary, collect data on a monthly basis. This might increase the quality of statistics and optimise their usefulness, in particular with regard to monitoring the financial services sector. I agree with the European Central Bank's proposal to partially amend the Council regulation concerning the collection of statistical information by the European System of Central Banks, which aims to strengthen the effectiveness of the collection of this data. In addition the regulation in force would thus be adapted to financial market trends.
I wish to abstain on the report by Mrs Pietikäinen on the collection of statistical information by the European Central Bank. In fact I only partially agree with the report in question, since I find there are certain critical points that do not allow me to express a fully positive opinion of it.
in writing. - (NL) I have voted against Mr Lambsdorff's report as it does not make clear that the Member States of the EU would be best served by steering clear of the UN Human Rights Council if certain unacceptable passages in the outcome document from the Durban Review Conference are retained. It must be spelled out once and for all that Europe need take no lessons on human rights from Islamic theocracies and other (semi-)dictatorships.
in writing. - While I welcome the bulk of Mr Lambsdorff's report on EU priorities for the 64th Session of the United Nations General Assembly, I have a problem with his call at this stage for a single European Union seat on the UN Security Council. I am in favour of a reform of the Security Council to recognise the new global political realities - Japan, Germany, India and Brazil can make good cases for membership and it would be invidious to exclude representation from Africa. But support, or not, for a single EU seat should come at the end of a negotiating process - even if it has a logic - not at the beginning. On that basis I felt it appropriate to abstain on this report.
in writing. - President, I abstained on this report as I believe the UN is in urgent need of review and reform. There is little point in considering a Security Council seat for the EU if the whole system of representation is in question.
In particular, where is the Security Council representation for Asia? At present, that continent is represented only by China, a non-democratic country with an appalling record on human rights. Where is the call for a seat for India, whose population is fast approaching that of China's and whose political, economic and strategic power is regionally and globally significant?
Before thinking about the EU's voice at the UN, we need to consider how the current UN might be changed for the better. Proper Security Council representation for the world's biggest democracy would represent a big step in the right direction.
in writing. - (SV) The principle of 'one state, one vote' is one of the foundation stones of cooperation within the United Nations, and so it should remain. We therefore think it very unfortunate that the European Parliament is seeking a single seat for the EU in the UN Security Council in future. It goes without saying that Swedish foreign policy is different to Polish foreign policy, which is different to Greek foreign policy. On the other hand, like-minded countries can unite if they so wish.
However, the report contains several positive elements, particularly with regard to calls to respect human rights and international humanitarian law. We feel that these wordings are so important that we have chosen to support the report despite its shortcomings in other respects.
in writing. - Labour Euro MPs fully support the work of the UN General Assembly and the positive role it has to play in peaceful and positive international cooperation. In particular, we support within this resolution the focus on increased positive cooperation on human rights, positive UN reform, nuclear non-proliferation and delivering on the Millennium Development Goals.
We voted to abstain on this resolution, as although we support many of the points contained within, we could not support a call within the resolution for there to be a single UN Security Council for the European Union. There is no provision in the UN Charter for a regional seat on the Security Council. Europe is not a UN Member State and, according to the UN Charter, only states can be members of the UN.
Mr Lambsdorff's report makes an important contribution to the European Union's involvement in the UN's business and transformation. I am happy to give my support to it.
The recommendations contained in this report reaffirm the constant concerns of most EU Member States regarding the main issues in global politics, while persuasively reiterating topics of interest to Romania and the PPE-DE Group.
For example, the EU's fundamental values ask us to attach particular importance to the Responsibility to Protect principle. In addition, my party and the other members of the PPE-DE Group regard human rights as one of the cornerstones of our foreign policy activities and a key channel for expressing our views at global level. I am pleased that these recommendations extensively touch on these concerns. In order to consolidate the progress made in these areas, we must also promote human security, not only from an economic and social perspective, but 'hard' security too.
Last but not least, the proper operation of this organisation is important to all of us who want to see an assertive, efficient, multilateral mechanism whose actions promote these values.
By touching on these topics and others of interest to Europe's citizens, the report and recommendations from Mr Lambsdorff mark a step forward, which is why I am voting for it.
in writing. - I voted in favour on Alexander Graf Lambsdorff's report with a proposal for a European Parliament recommendation to the Council on the EU priorities for the 64th Session of the UN General Assembly. European Union must act in unison in order to affect the decisions and commitments that will be taken in September 2009 during the UN General Assembly.
As a member of the committee on development, I would like to highlight the importance of progressing towards the Millennium Development Goals. European Union must take a leading role in the UN to ensure that our promises to the developing countries, which actually suffer the most by the current economic crisis, are kept, as unfortunately at the moment our actions have run short of our promises.
Undoubtedly, the crisis has affected almost all the countries, however, especially on the difficult times as now; all the developed countries must act together and look further from narrow national interests, as the lives of millions of people are literally depending on our actions and our future behaviour.
The consequences of ignoring the problems now could be catastrophic; furthermore, we might not be able to solve them anymore in the future.
in writing. - I wanted to vote for this report on UN priorities for the 64th Session of the UN General Assembly because many of the priorities are worthy and should be supported and even promoted. Unfortunately colleagues included 'sexual and reproductive rights' in the list of priorities and I cannot and will not ever condone the killing of fellow human persons, in this case babies before birth.
in writing. - While I support efforts towards a co-ordinated position in the UN among the Western democracies, and have long argued the case for institutional reform of UN structures, I do not accept that the EU should act on our behalf. Under no circumstances should individual members of the UN, still less members of the Security Council, allow EU usurpation of their right to put their own view forward. I reject the objective of "an EU seat in the Security Council". As a matter of principle therefore - and without in any way rejecting UN initiatives such as the Millennium Development Goals, or the 'Right to Protect' concept - I abstained on the report.
in writing. - One of the most difficult challenges facing the European Union is that of illegal or irregular immigration. I have always believed that solutions can only be proposed if both sides see each other as partners. Concentrating on the plight of migrants traversing the Mediterranean, Europe and the North African States (Maghreb) have to work in unity. Malta since the 1970's has continuously campaigned for this approach, but at the time the majority of European Leaders did not have the necessary foresight. Now that we are facing an exodus of biblical proportions Europe has suddenly been startled into reality.
in writing. - (IT) I voted in favour of Mrs Martens's report.
In the light of the Joint Strategy adopted in 2007, which proposed the introduction of a more bilateral approach putting the EU and Africa on a more equal footing, I agree on the importance of such a strategy. Its aim is to take dialogue and cooperation 'beyond development', 'beyond Africa' and 'beyond institutions' by means of greater EU-Africa cooperation within international bodies and in multilateral negotiations, on issues such as human rights and climate change.
I agree that the European Union and Africa should work towards making international institutions such as the World Bank, the International Monetary Fund and the World Trade Organization more democratic and representative, thus ensuring that Africa can exert an influence in line with its size.
The report highlights four areas in which effective results are particularly important to the success of the joint strategy: peace and security, governance in the broadest sense, trade issues, regional economic communities and capital flight, and key development issues such as health and education.
I also support the request for a specific financial instrument for implementing the joint strategy, centralising all existing sources of funding in a clear, predictable and programmable way.
in writing. - (NL) I voted against Mrs Martens's report, even though it contains many sound and acceptable elements and is a relatively even-handed report. It is lamentable, however, that a report on the EU-African partnership should contain no word of mention about the problem of illegal immigration, a problem which is so pressing for both Europe and Africa, that leads to a brain drain from Africa and causes so many social problems in Europe. In addition, this report shows a degree of naivety when it calls for the European blue card scheme to discourage the attraction of any Africans from sectors where they are needed in Africa. The report says nothing about how that can be reduced in reality.
I voted in favour of the Martens report on 'One year after Lisbon: The EU-Africa partnership at work', as it reiterates the need to strengthen ties between the European Union and Africa, particularly in the current context of global economic instability.
I should like to highlight that the holding of the EU-Africa Summit in Lisbon in 2007 was mainly down to the work carried out by the Portuguese Presidency of the Council of the European Union. However, we still have a long way to go to develop the Joint Strategy outlined on that occasion, particularly in the areas of peace, security, governance, human rights, regional integration, health and education.
The European Union needs to create a specific financial instrument for implementing the Joint Strategy and to meaningfully involve civil society.
in writing. - (SV) The rapporteur paints an essentially accurate picture of Africa's many challenges. She is doubtless also correct in her description of the significance that both international efforts and international cooperation may be considered to have in dealing with poverty, the lack of health care and the consequences of the global economic downturn.
However, the rapporteur engages in detailed propaganda in favour of the European Parliament having a greater role in relations between Africa and the EU. Without any objective arguments, it is proposed, for example, that the President of the European Parliament should be allowed to attend the meetings between representatives of Africa's governments and the European Commission and/or the Council. The rapporteur would also like the European Parliament to have a greater responsibility for the structure and function of the European Development Fund. We believe that such a development would be extremely unfortunate. We have therefore voted against the report as a whole.
in writing. - I support this report which looks at the effectiveness of the EU-Africa partnership. The report notes that very little new funding has been made available to implement the Joint Strategy and calls for the creation of a specific financial instrument, centralising all existing sources of funding in a clear, predictable and programmable way.
in writing. - (IT) I voted against the report by Mrs Martens on the Africa-EU partnership.
I disagree, in fact, with the approach adopted, which often proves unsuitable for meeting the needs of the African side, including both the institutions and the private sector. In this respect, moreover, greater efforts are also needed from the African parties to ensure that a broad spectrum of civil society is truly involved in implementing the partnership agreements.
The partnership strategy put into practice so far has only delivered modest results, which have remained well below the expectations and targets set. Since the first Action Plan ends in 2010, I do not think it will be possible to achieve those targets. I repeat that I am opposed to the report on those grounds.
in writing. - Good governance is central to economic progress and well-being in Africa and should be the first priority. It is a pity that this report gives it such scant attention and deals with it in terms which show excessive sensitivity to African regimes. There is no mention of the fact that most African governments have been tacitly or openly supportive of the Mugabe regime in Zimbabwe, with all the devastation that that regime has inflicted on the people of Zimbabwe. And we should not be trying to impose the template of the EU's institutional structure on another continent without reflection on the appropriateness of such a structure for Europe, let alone Africa.
in writing. - (NL) It continues to be a remarkable fact that we in this institution cling onto the Lisbon illusion come what may. Come to think of it, it is actually not that remarkable as it is a perfect illustration of the way in which European officialdom handles legality, the rights of opposition and respect for the freely-made choices of our electorates.
Lisbon, after all, has been legally dead since the referendum in Ireland. Why can we not just respect that?
Fundamentally, I wonder whether we actually now need to invest another EUR 55 million in order to support the institutions of the African Union. These institutions raise scarcely a murmur of criticism about the bloody dictators that they include. I also ask myself how the perfectly valid comment about the blue card being a dreaded instrument of a further brain drain to Europe squares with the positions adopted elsewhere. Furthermore, nowhere does this report even mention the issue of illegal immigration. Maybe that is an area where we could better invest the EUR 55 million.
in writing. - (IT) I voted in favour of Mr Hutchinson's report and I fully support the request for the Commission to continue to link its budget support in the areas of health and education, in particular basic healthcare and primary education, to the results achieved in those areas, and to improve the predictability of budget support by introducing MDG contracts.
I also agree on the importance of being able to extend the principles underlying these contracts to a larger number of countries, given that the main objective of the MDG contract is to help improve aid effectiveness and speed up the rate of progress towards achieving the MDGs for those countries which need them most.
I believe that it is vitally important for the Commission to make its budget support conditional on results achieved with regard not only to the field of good governance and transparency, but also in terms of defending and upholding human rights, in particular those of the poorest and the excluded, including disabled people, minorities, women and children, and to ensure that budget support is not provided for sectors other than those specified in the MDG contract.
in writing. - I voted in favour of this report which aims to create Millennium Development Goal contracts between the EU and certain countries. I support the financial transparency which the report recommends and the stability that contractual aid will provide for partner countries to better plan budgets in advance.
I wish to abstain on the report by Mr Hutchinson on MDG contracts. In fact, I only agree with some of the points considered, and therefore I cannot fully endorse the text in question.
in writing. - The EU must get behind the MDG wholeheartedly, but I voted against the report on the MDG because once again colleagues have advocated 'sexual reproductive rights' in the report. Giving children a chance in life is an important MDG.
in writing. - (SV) We Social Democrats believe that it is important to promote both art and culture within the EU. We would therefore like to see a greater exchange of experience and cooperation between Member States in this area. This is particularly important in order to make it easier for art students to study in another Member State.
However, we do not believe that the content of the Member States' art courses should be determined at EU level. Such decisions should be taken by the Member States themselves. We have therefore chosen to vote against the report.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour.
'All children are born artists. The problem is to remain an artist as we grow up.' With those words Pablo Picasso described the problems associated with artistic training. Although artistic education is currently a compulsory subject in many educational systems, teaching models still vary considerably from one Member State to the next.
The development of new information and communication technologies has favoured the promotion of a knowledge-based economy, in which intellectual capabilities and creativity occupy a pre-eminent place. In this context, artistic education has become an important element in preserving identity and promoting intercultural and inter-religious understanding.
Artistic education also offers nations the means to develop the necessary human resources devoted to making good use of the wealth of their cultural heritage. To this must be added the growing requirement for demonstrable competitiveness in many spheres, which is the reason for the priority given today by many educational systems to promoting the development of creativity through educational programmes developed using appropriate pedagogical methods, which have a great impact on the subsequent integration of students into the workplace.
in writing. - (LT) The establishment of the joint motion for the coordination of artistic studies at European level is important.
Artistic activity encompasses the mastery of several areas of competence, knowledge and materials, which have long been closely linked to educational and technological advances. Throughout history the arts have used the most progressive technologies of the day, and scientific debates have influenced many aesthetic theories. In turn, practical experience and certain artistic disciplines also influenced technical progress and so contributed to human knowledge and global change. Despite the fact that artistic creation cannot be restricted by the application of strict scientific and technological knowledge, technology, although it was not created for this purpose, can be useful to art, just as art can encourage research and improvement of technologies, applied not only in artistic activities. In other words artistic education contributes to closer and more fruitful relations between education, culture, ICT and the arts in the 21st century.
I voted in favour of this report because I agree that there needs to be a balance between theoretical study and practical initiation in every area, including artistic studies.
Mrs Badia i Cutchet's report insists that the teaching of art history must also involve encounters with artists and visits to places of culture, so as to arouse curiosity and provoke reflection on the part of students. I hope that European governments and the European Commission will adopt the recommendations made in this report, and that we will see improvements very soon.
The own-initiative report presented to us today, which has my complete support, enshrines the idea that artistic and cultural education, including education in the visual image, is a fundamental element of the education system. These lessons actually help to emancipate individuals and make access to culture more democratic. Thus, in line with the principle of subsidiarity, the resolution calls for teacher and student mobility to be promoted, for qualifications to be recognised at European level and for Member States to cooperate in the field of artistic and cultural education.
It also emphasises the need to develop the training of teachers and other players (artists and professionals), in order to introduce an artistic and cultural element into all education and to ensure a high standard of teaching. Furthermore, the report highlights quite rightly the need to make use of new information and communication technologies in order to provide modern, quality teaching, in line with young people's aspirations. In this regard it refers to Europeana, the European digital library, which represents genuine added value in this context.
in writing. - (NL) What is this Parliament meddling in now? In paragraph 1 of this report, for example, I read that artistic education must form a compulsory element in syllabuses at all school levels in order to promote democratisation of access to culture. What nonsense, and what meddlesomeness! Let the Member States determine for themselves how they wish to fill their syllabuses. They have done so perfectly capably for the last hundred years and they will be able to continue do so through the next century without any need for being patronised by the European Union or the European Parliament.
in writing. - (SV) The June List believes that cultural issues should fall within the political competence of the Member States. This report is not part of the legislative procedure and represents nothing more than the opinion of the European Parliament's federalist majority that the EU should increase its interference in the cultural sphere still further.
We have therefore voted against the report as a whole.
It is true that artistic subjects are taught in schools throughout Europe. It is also true that Europe, and I mean society, is changing quickly, as are information and communication technologies. Europe is also coming together, and cultural education can serve this process no less, for example, than does the common market.
This can be done by artistic training at all stages of education, by deepening theoretical and practical knowledge of the diversity of Europe and its many cultures. That body of knowledge is very large, and it is constantly growing. However, the fact that artistic subjects are taught differently in different countries does not allow, for example, the training of an artist whose knowledge and potential will be recognised and used in another Member State.
The question of coordination of policies arises here, and Mrs Badia i Cutchet's report proposes an interesting solution, the Open Method of Coordination or, talking in practical terms, the mutual learning of countries from each other based on the examples of those who have managed to solve particular problems in the best way. This method is, therefore, almost completely in the hands of Member States.
This approach is flexible, and allows coordination of complex matters and a rapid reaction to current challenges. The question of artistic training is complicated: creativity has to be stimulated by a special and individualised teacher-student approach, knowledge of Europe's continuously evolving culture and of creative tools has to be imparted, and an unrestricted career development path has to be made possible. Rational and constructive reflection on artistic education is an investment in the future and identity of a Europe united in diversity.
I welcome the report by Mrs Badia i Cutchet on artistic studies in the European Union.
These days, when our societies are increasingly heterogeneous, I think culture is fundamentally important as a means of preserving identity and at the same time improving the way in which different peoples and cultures coexist.
I agree that art is a manifestation of culture and helps develop a country's cultural wealth, as well as society in general. In addition, artistic activity can be useful for technological research and development and in turn is influenced by it.
Therefore, given the importance of artistic subjects, I am in favour of Europe-wide coordination of their teaching in educational institutions.
in writing. - (SV) It is important, among other things, for artists to have the opportunity to move around freely, to promote the facilities for non-commercial art and to further develop European digital libraries to preserve our artistic heritage. I interpret paragraph 9 concerning the nature and duration of artistic studies as a desire to also incorporate artistic studies into the Bologna Process and, with that proviso, I am able to vote in favour of the report.
in writing. - (NL) I voted against this report due to the terrible hypocrisy contained in the text. The EU refuses to pay any heed to the referendums in France and the Netherlands on the European Constitution and in Ireland on the Treaty of Lisbon, yet this report does not bemoan that fact. On the contrary, paragraph 5 of the report states, in a particularly patronising and insulting way, that the 'no' vote by women was attributable to a lack of involvement by Europe.
The references to the Commission's so-called 'Plan D', too, are totally out of place, since, in the majority of Member States, 'Plan B' boiled down to a dialogue of the like-minded, who explicitly had no interest in taking account of critical voices. This report needed to criticise abuses of this nature instead of tacitly approving them.
in writing. - (NL) I voted against this federalist and arrogant report with great conviction. What arrogance to claim, as in recital B, that the populace that voted against the European Constitution is one that has an inadequate understanding of Europe. That is manifestly untrue. Precisely those citizens who grasp only too well the fact that the EU seeks to undermine the last vestiges of the sovereignty of the Member States were the ones who voted against the European Constitution. What arrogance to claim that integration only catches on in the well-educated sections of society. The rapporteur is clear, however. Those who think 'the wrong way' must be criminalised or regarded as idiots. Then we can talk about an active dialogue with the citizens.
I supported Mr Hegyi's report on active dialogue with citizens on Europe. Dialogue of this kind is essential, and this report lays much emphasis on the importance of local action. Indeed, it is by taking real action closer to citizens, by simply talking to them about Europe, that they can get a clearer picture of what the European Union does for them in their daily lives.
Encouraging this dialogue will be key in the run-up to the June elections, especially in rural areas and among the most Eurosceptic groups, such as young people and women. The recent interinstitutional political declaration signed by Parliament, the Council and the European Commission: 'Communicating Europe in Partnership', is along these same lines. We can celebrate the importance that the institutions attach to this dialogue and the efforts they intend to make so that citizens feel involved in the European Union.
We voted against this report as we feel that the pressure that is still being applied to conclude the ratification process of the Treaty of Lisbon, despite the result of the Irish referendum, is unacceptable. First of all, if the rules of the current Treaty were observed and if the sovereign decision of the Irish people were respected, the draft Treaty of Lisbon should have been abandoned. This report once again advocates an antidemocratic position. For that matter, it is unacceptable that the European Parliament should speak of further increasing 'the transparency of the EU and the involvement of citizens in decision-making processes' when a majority rejected the holding of referendums in their own countries on the draft Treaty of Lisbon, precisely because they were afraid of the majority opinion of their people.
It is also regrettable that they are ignoring the opposing opinions of all those who feel deceived by a process of capitalist integration which is worsening inequalities and increasing poverty and unemployment, in contrast to what they promised.
Even the few positive points of the report seem to be framed within a context that aims to deceive public opinion and the citizens, through propaganda campaigns, rather than effectively ensure democratic participation and bring about a change in policy to respond to the reasonable aspirations of individuals and workers.
You truly are incorrigible. You believe that if European citizens are increasingly sceptical of the European Union, it is because of a lack of education, because of ignorance, or stupidity even.
I think it is quite the opposite. There are those who profit from the opening of borders to all movements of people, goods, capital, and so on, and then there are the vast majority who suffer the consequences: unemployment, insecure jobs, reduced purchasing power, insecurity, loss of identity, and who know who is to blame for it.
Your Europe is a technocracy governed by a handful of uncontrolled and uncontrollable oligarchies: the 27 Commissioners and the few members of the Executive Board of the European Central Bank. It is a technocracy attentive to the thousands of lobbies that influence it, but completely deaf to the refusal expressed by citizens when we deign to consult them by referendum. A system whose policies paved the way for and exacerbated the current financial, economic and social crisis, and which undermine national safeguard or rescue measures.
So, like you, I hope that in June European citizens will turn out en masse to vote and that they will use that vote as a referendum: to say 'No' to you.
in writing. - (SV) This report is not part of the legislative procedure and represents nothing more than the opinion of the European Parliament's federalist majority. The proposal argues for the completion of the ratification process of the Treaty of Lisbon.
However, we believe that the Treaty of Lisbon has failed twice, most recently when the people of Ireland voted against it in 2008, but also before that, when voters in France and the Netherlands voted against what was essentially the same proposal in 2005. When will the federalist majority in the European Parliament realise that the desire to create a United States of Europe does not have the support of the voters?
Citation B of the draft report even states the following: 'people with an inadequate understanding of European Union policies or of the Treaties are more likely to oppose them'. This demonstrates the nonchalance, arrogance and ignorance of the federalists towards voters with political values that differ from those that prevail in this pro-centralisation European Parliament.
We have therefore voted against this report.
Communicating with citizens and keeping them informed must stop being simply a prescribed, ineffective proposal. Civil society will have to get involved in areas such as: good governance and democratisation, human rights, development of and combating social exclusion, environmental protection and sustainable development.
In view of the global financial crisis and the ever-growing level of consumer debt, active dialogue with Europe's citizens means that European institutions and civil society need to make efforts to improve consumers' level of financial education, particularly with regard to their rights and obligations, as well as the best practices in the areas of savings and loans.
Furthermore, Member States should increase the human and financial resources allocated to the European Consumer Centres Network in order to raise awareness and ensure the application of consumer rights in the European Union.
in writing. - (DE) The recent campaign to make energy-saving bulbs mandatory, which the manufacturers in particular will profit from, highlights the gap between the European Union and its citizens. How can the people of Europe feel any affinity with a European Union which repeats referendums, if they are held at all, until the right result is achieved? How can Austrian citizens, for example, identify with an EU which has resulted in them being overcome by an avalanche of transit traffic, punished them with sanctions for holding democratic elections and forced them to give up their neutrality and banking secrecy?
The EU was created for economic reasons and that remains obvious. It is not the creation of the citizens; it is the creation of an EU establishment which is divorced from reality and which adheres to the mantra of liberalisation and free movement of capital. If we do not revise our way of thinking and if the lack of transparency and democracy continues, we can adopt one declaration of intent after another, but the citizens will remain alienated from the EU and their frustration with it will continue to increase. For this reason I have abstained from voting on this report.
in writing. - (PL) Dialogue with citizens is an important and complex matter, but it is something the ruling governments must master well. That is the essence of their work: dialogue ending in compromise. In this context it appears that the background to this report is to some extent contradictory. It calls for us to complete the process of ratifying the Lisbon Treaty as soon as possible, as it is an important condition for dialogue on Europe. The report claims that the Treaty will increase transparency and involve citizens in decision making. It may give the impression that those who do not like the Treaty will be ignored, and therefore their voice will not be heard. It is therefore hard to speak of dialogue and compromise.
The idea of 'common European knowledge' through the study of the history of Europe and European integration is also controversial. This would be brought about by a programme agreed at Community level, adopted on a voluntary basis by the Member States and paid for from the Community budget. In short, this is an historical compromise, which will serve as a tool for building common European values. In my view we do not need to go that far - historical compromise is a concept that is vague at the very least, if such a compromise is needed at all. Furthermore, using history as a means to an end arouses opposition, even if the intention behind it is sincere. The key to effective dialogue lies in the present day, which has brought us enough problems anyway. We need to talk! In other words: 'yes' to dialogue, and 'no' to the report.
I wish to abstain on the report by Mr Hegyi on active dialogue with citizens on Europe.
In fact, although I partially agree with the text tabled, I diverge on several points that I consider important. I cannot therefore fully endorse the report.
in writing. - (PL) The debate on the issue of dialogue between the European Union and its citizens is very necessary. How European citizens view Europe, and their understanding of how the Community functions, is a key question. People accept what they know, but anything that is beyond their horizon arouses concern. The examples of the Irish referendum and the preceding referendums in France and Holland show that we cannot be off-hand about our citizens' views. Decisions should not be taken behind closed doors, ignoring the opinions of society. Nihil novi: nothing new without the common consent.
What we need is to reach the poorer and less educated citizens. What is needed is to transmit, clearly and concisely, to the public, what our actions are based on, what we aim to achieve and in particular the resulting benefits to citizens. True integration is not possible if our voters do not fully accept the actions of the European Union.
Studies have shown that only just over 50% of EU citizens are satisfied by their country's membership of the Community. This obviously varies from country to country. It would be a great success if this figure reached 80%.
The obligation of bringing the EU closer to its citizens rests not only on the EU institutions as a whole, but in my view also on ourselves, the MEPs. Each year alone I organise hundreds of meetings with young people, farmers and businessmen. Let us teach our citizens to make use of the benefits offered by the EU. The June elections will be the first test of how effective we have been.
in writing. - The Hegyi report concerning the promotion of a dialogue with EU citizens is based on the assumption that people's sceptical attitude towards the EU is due to the fact that they lack adequate knowledge. Various measures are proposed in the report such as education, Euronews and the creation of a museum of EU history. Since the actions far more resemble propaganda than dialogue, I oppose them. In a real dialogue, the opinions of the citizens are seen as valuable.
in writing. - The Hegyi report concerning the promotion of a dialogue with EU citizens is based on the assumption that people's sceptical attitude towards the EU is due to the fact that they lack adequate knowledge. Various measures are proposed in the report such as education, Euronews and the creation of a museum of EU history. Since the actions far more resemble propaganda than dialogue I oppose them. In a real dialogue, the opinions of the citizens are seen as valuable.
The rapporteur states that active dialogue with citizens on Europe is not well developed. Unfortunately, he is correct. Information about the European Union often reaches only its well-educated and affluent residents, which engenders scepticism and antipathy in other citizens of the countries of Europe. For this reason an essential element in the further development of the European Community is the European education of its residents.
The rapporteur tries to find ways of reaching wider audiences, which will enable broadening the knowledge of residents about the EU. He bases his approach on the following pragmatic and also very popular methods in order to reach the widest possible audience: introduction to schools of one year's education on the EU since 1945, creation of a TV information channel similar to the American CNN, and Internet sites in a form which will make them accessible to young people.
I agree with and support the importance of an information campaign about the EU as a method of increasing the awareness of society, and I also think that the rapporteur's ideas for implementing this are very good.
The Joint Parliamentary Assembly or JPA has become a key instrument of political dialogue as well as conflict prevention and resolution.
In situations of political crisis, our 'urgent debates' have enabled in-depth, constructive and taboo-free dialogue on the situation in Kenya, Zimbabwe and Mauritania.
On the great North-South 'horizontal' challenges, such as food security, effectiveness of state aid, and child labour, in 2008 the JPA adopted constructive, often daring positions.
With regard to implementation of the European Development Fund, the JPA got hold of strategic documents that its economic committee has begun to examine.
The JPA's agenda has above all, however, been marked by a single political priority, that of Economic Partnership Agreements or EPAs. Its 'regional meetings' represent a major asset and undeniable added value for monitoring EPAs.
This added value must now be recognised and honoured. The JPA must be at the heart of the provision of parliamentary control of negotiations and the implementation of agreements.
Finally, I would like to pay tribute here to the work of Co-President Glenys Kinnock. She has succeeded in making the JPA a unique tool for North-South dialogue, and an opportunity for fair, sustainable and mutually supportive development.
I am against the report by Mr Cornillet on the work of the ACP-EU Joint Parliamentary Assembly in 2008.
In fact, I think that the work done during the working sessions held so far has not always been satisfactory, to the extent that no resolutions have been adopted on certain important topics.
In addition, the negotiations undertaken by the Assembly have, in certain cases, led to the conclusion of partnership agreements that have not produced good results either for the European Union or for the other parties. I am therefore against the tabled report.
in writing. - (NL) I have just abstained in the vote on the work of the ACP-EU Joint Parliamentary Assembly, although with hindsight I wish I had actually voted 'no'. Over the years that I have been attending this Parliament and working here, I have ever more strongly got the impression that the ACP positions primarily serve as an excuse for nice trips around the world, and in all directions too. Let us be honest, what difference have they ever made?
Maybe what we need is just an evaluation of the whole gamut of parliamentary positions. They look pretty nice indeed. I am sure it is very pleasant to get to see something of the world at Joe Public's expense too, but whether all that taxpayers' money has actually delivered any benefit outside the hotel and airline sectors is something I very much doubt.
in writing. - Among the most important tools of the European Union are the structural funds. One of the most difficult areas to understand is how to access these funds in the fields of regional policy. Indeed, the title includes the word 'obstacles' which can be condensed into seven items: - excessive bureaucracy;
too many complex regulations;
frequent modification, by certain Member States, of eligibility criteria and requisite documentation;
lack of transparency in decision-making processes and co-financing schemes;
delays in payments, cumbersome centrally managed administration in Member States;
inadequate decentralised administrative capacity;
different models of regional administration in Member States which prevent the existence of comparative data and the exchange of best practices.
I voted in favour of Mrs Krehl's report on best practices in the field of regional policy because it contains an innovative definition of these best practices and examples of success stories, and lists very specific recommendations for all areas of EU intervention in this field.
In particular, I drew the rapporteur's attention to better accessibility of urban facilities and transport for persons with reduced mobility, and to the possibility of reconciling private, family and professional life in a better way, especially for women.
We hope that these comprehensive recommendations will help and inspire stakeholders in regional policy.
I voted in favour of the report by Mrs Krehl because it highlights best practices in several areas, including in the area of the environment and sustainable energy. That is the case with the Socorridos Hydroelectric Power Station, in the Autonomous Region of Madeira, recognised under the RegioStars initiative.
Mrs Krehl's report also recognises the major obstacles to the preparation of such projects, including:
complex regulations;
lack of clarity in cofinancing rules;
few opportunities to exchange experiences; and
few opportunities for interregional cooperation, and regional structures that are inadequate for this cooperation.
As a result, it is vital to consolidate and improve indicators, thereby increasing Community know-how in this area, particularly as regards:
respect for the principle of equal opportunities and assurance of the principles of partnership and innovative action;
strict organisation of projects, effective use of resources and clarity about their duration;
increased transferability of knowledge, so that this can also be used in other regions of the European Union.
All these aspects are recognised in Mrs Krehl's report.
I voted in favour of the report on the best practices in regional policy as I believe that only provision of sufficient, transparent information in good time can facilitate the distribution of important information about the Structural and Cohesion Funds.
The cohesion policy's objective cannot be fully achieved as long as there are obstacles, such as bureaucracy and administration, which hamper potential beneficiaries from using the European Union's structural resources. The obstacles which posed problems until now include impenetrable documentation, ever-changing eligibility criteria or short deadlines for submitting dossiers.
The best results can be achieved through actively exchanging information, as well as through setting up a database at Community level containing 'success stories' about the implementation of projects. Cooperation within and between regions and gathering and exchanging good practices in the area of regional policy will improve the ability to absorb European funds.
A European portal translated into all the European Union's official languages may make a significant contribution to distributing in an appropriate, transparent manner information about the European funds and to exchanging best practices within cohesion policy in the regions of the Member States which have recently joined.
I voted against the report by Mrs Krehl on best practices in the field of regional policy and obstacles to the use of the Structural Funds.
I am, in fact, convinced that the proposals put forward in this report do not represent a chance to improve the operation of regional policy, which is an extremely important policy for tackling the imbalance in development within the European Union, and one which enjoys substantial financial support.
In particular, I do not think the exchange of good practices can solve the problem of how to use Structural Funds more effectively or can really contribute to the development of innovative projects.
in writing. - (SV) We have voted in favour of Mr Roszkowski's report, as we agree with the overarching objectives with regard to rural development and the diversification of activities to maximise the local development potential. However, the report does contain some points that we do not agree with, both from a factual point of view and with regard to how certain points have been worded. For example, we do not agree that funding under the second pillar of the CAP has been significantly reduced. Even if there are important reasons linked to environmental and regional policy, we do not believe that some agricultural production should be sustained by subsidies 'at all costs'. We also think that some wordings pre-empt the rural population's own choices. We have, however, chosen to interpret these points as unfortunate wordings with good intentions, such as the prevention of desertification.
I voted in favour of the report on complementarities and coordination of cohesion policy with rural development measures as I believe that these policies provide important pillars for national development, given the particular agricultural potential that Romania has.
I feel that it is important for rural development policy to aim at reducing the economic differences between urban and rural areas by identifying the typical potential of each area and encouraging the development of activities specific to them.
Rural development policies must be aimed at strategies which should not result in slowing down or stopping farming activities carried out by the rural population. If anything, they should help diversify these activities by providing locally produced organic products and producing traditional foods and drinks.
The European Agricultural Fund for Rural Development has been created as a separate fund from the Structural Funds with the intention of using European funding more effectively in rural areas. The advantage we have as a beneficiary state is that we share a wider range of finances for rural development. Consequently, we will be able to achieve our goal of modernising social structures while, at the same time, boosting territorial cohesion between rural and urban areas.
in writing. - (DE) In recent years, rural areas have suffered not only from continuous migration to the cities, but also from the infrastructure being dismantled: police stations, food stores, public transport and so on. As a result, these areas have become increasingly unattractive and their deterioration has accelerated. If the deregulation of national post services leads to a wave of post office closures, entire regions will be left without any resources.
We should not be surprised that the trend for leaving the land and the high death rate among farmers are likely to increase further over the next few years. The consequences of the misguided EU subsidy policy, which generally only the big players benefit from, and the years of neglect of rural areas are gradually becoming apparent. We still have no overall concept. Without this, individual measures are doomed to failure. This is why I have voted against the Roszkowski report.
I voted against the report by Mr Roszkowski on complementarities and coordination of cohesion policy with rural development measures.
In particular, I doubt whether support for non-agricultural activities in rural areas is the most effective method of strengthening territorial cohesion. Instead, I believe that this manoeuvre threatens direct aids for agriculture and will cause serious socio-economic imbalances in rural areas.
Introduction of such rigorous provisions on some of the substances used in cosmetics acts against the interests of many Polish businesses. The Polish cosmetics industry consists mainly of small and medium-sized enterprises which cannot afford to carry out the complicated tests needed to introduce substitute substances in many cosmetics. The constituents whose use is banned by this regulation, firstly, concern only 5% of cosmetics, and moreover, they could be used by the industry in safe concentrations. Unfortunately the amendments proposed by the Polish side were not accepted. Therefore, I did not endorse Mrs Roth-Behrendt's report.
in writing. - (LT) The fact that the legal form of a regulation has been chosen for the new edition instead of the directive in force is very welcome. This will eliminate legal uncertainties and discrepancies and will lay down a definition and the means of implementation. The other important goal is to increase the safety of cosmetic products. As there were no clear safety evaluation requirements in the Cosmetics Directive in force, the regulation lays down the most essential standards related to this.
in writing. - (DA) We are reluctantly voting in favour of the new regulation on cosmetic products, despite the fact that it opens up the way for derogations from the prohibition on the use of carcinogenic CMR substances. Fortunately, Parliament has limited this possibility by requiring the global exposure to CMR substances from all routes and sources to be taken into account during the approval process. The adoption of the regulation means that, in Denmark, we cannot prohibit substances that we already know to be carcinogens, hormone disrupters or allergens, as this would be seen as a barrier to the free movement of goods, which is precisely what the legislation is intended to ensure.
This is counterbalanced, however, by Parliament's introduction of the regulation of nanoparticles and thus the application of the precautionary principle. From now on it must be demonstrated that the nanoparticles are not harmful before they are permitted to be used, rather than having to prove that they are harmful before their use can be prevented, which, in practice, is the prevailing principle in EU legislation.
The regulation also introduces more stringent requirements for detailed product descriptions.
I voted in favour of Mrs Roth-Behrendt's report on the regulation on cosmetic products (recast) as I feel it is essential to increase the safety of cosmetic products in order to protect consumer health, through minimum standards that must be met before a product is placed on the market.
However, I regret that the mandatory indication of the minimum durability for all products, including those with a minimum durability of more than 30 months (Article 15), has not been adopted. It should be noted that, although using an out-of-date cosmetic product does not pose any risk to consumer health, it also does not bring the suggested benefits.
In this report, the European Parliament generally agrees with the position of the European Commission, which has decided to recast Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products. The Cosmetics Directive, which has been subject to 55 amendments since its adoption in 1976, has become cumbersome and outdated, and no longer provides the necessary legal certainty in a rapidly developing field. With the recast, the Commission aims to remove legal uncertainties and inconsistencies by introducing a set of definitions and implementation measures. To avoid divergences in national transposition, the Commission has changed the legal form of the act from a directive into a regulation.
Another objective is to increase the safety of cosmetic products. Since the current Cosmetics Directive does not contain clear requirements for a safety assessment, the Commission is now introducing 'minimum standards' for this. The rapporteur has strengthened the safety aspect to ensure the protection and health of consumers, which we believe to be the right approach.
I generally support the Roth-Behrendt report and the compromise reached with the Council. However, I regret one omission, which I feel could be prejudicial to consumer protection.
The current Cosmetics Directive and the proposal for a regulation lay down that only cosmetic products with a minimum durability of less than 30 months should have a date of minimum durability. For financial reasons, this date is frequently indicated as being more than 30 months. In this way, manufacturers can ensure that all their products are exempt from indicating a date of minimum durability. Although using an out-of-date cosmetic product does not usually pose any risks to consumer health, it also does not bring the expected benefits.
Unfortunately, the legal services of Parliament and the Commission have decided, wrongly in my view, that this provision could not be amended in a recasting procedure.
in writing. - (FI) I want to say how satisfied I am with what we have achieved today with regard to the regulation on cosmetic products. The cosmetics market is full of fanciful promises and quasi-scientific mumbo-jumbo, where the copywriter's verbal flamboyance is the only yardstick in testing the product's efficacy. Now the rules are being tightened up, and that is only right. Under the new regulation, advertisements can only make claims that are based on the characteristics the products actually have. There must therefore be proof of their efficacy. The rapporteur asked the Commission to produce an action plan regarding claims and adopt a list of criteria for evaluating them.
The proposal was intended to simplify existing legislation. At present there are more than 3 500 pages of national legislation on the subject, and that is to be compressed into one text. This way it is possible to secure high standards of protection for humans everywhere in the EU and to guarantee the workings of the internal market. Obsolete legislation, especially in the cosmetics industry, poses a risk to health and the extent to which we can rely on the law. These principles follow on logically from the work that was started when the REACH Regulation on chemicals was being discussed.
in writing. - (SK) As a rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I became involved in drafting the package of legislation on placing goods onto the market which was approved by Parliament in February 2008. I worked on the report concerning the draft decision on a joint framework for placing goods onto the market and I focused my amendment proposals on increasing the responsibility of importers, reducing the administrative burden on SMEs, retaining the new approach as the basic framework for placing products onto the market and creating and using European standards in a more flexible way.
This commodity package has become the basic precondition for revising other sectoral directives, particularly the directive on toys which has now been approved, the regulation on cosmetic products and the regulation on building products.
The regulation on cosmetic products is based on the fundamental principle of the legislative package on placing goods onto the market. On the one hand it is the responsibility of producers to ensure that their products conform to the valid European laws, and on the other hand it is the responsibility of the Member States to ensure proper supervision of the EU market.
I voted for the Roth-Behrendt report concerning the proposed regulation on cosmetic products, replacing the current directive which has become unwieldy and outdated. The cosmetics industry has in recent years gone through unprecedented expansion and the current legislation no longer provides the necessary legal certainty.
I welcome the new legislation, which will contribute to greater consumer protection and ensure protection against cosmetic products that are harmful to health.
I voted in favour of the report by Mrs Roth-Behrendt on the proposal for a regulation of the European Parliament and of the Council on cosmetic products.
I fully agree that to increase the safety of cosmetic products, so as to ensure the protection and health of all consumers, specific control instruments have to be clearly defined. I also agree with the rapporteur that, in order to strengthen the control mechanism, responsibility for cosmetic product claims should be given to an independent organisation so as to ensure an independent assessment.
in writing. - (RO) I voted in favour of the draft European Parliament legislative resolution on the proposal for a regulation of the European Parliament and of the Council on cosmetic products (recast), because I believe that any product placed on the market must meet both quality standards and a minimum safety standard. Such a regulation, which is aimed at increasing cosmetic products' safety, will guarantee consumer protection and health.
in writing. - (FR) Since the introduction of nanoparticles in cosmetic products, as well as the fact that the cosmetics sector features among the biggest victims of industrial counterfeiting, it is important to have clear means of control, particularly for identifying counterfeit cosmetics, which do not therefore meet legal requirements.
Some products in fact warrant particular attention, especially cosmetics used around the eyes, on the mucous membrane, on damaged skin, for children or those with a weakened immune system. Clearly a particular focus is needed on local toxicity evaluation, skin and eye irritation, skin sensitisation, and photo-induced toxicity in the case of UV absorption. In addition, the fight against counterfeiting using these controls is vital for public health and environmental impact, but also for competitiveness. We therefore support this report, but new tests should not be performed on finished products if known information on the ingredients they contain proves compliant with legislation.
In this report, the European Parliament approves, with a few amendments, the Commission's request to amend Directive 98/8/EC concerning the placing of biocidal products on the market. The Commission considers that this amendment has become necessary after an evaluation of the directive's implementation showed that the 10-year period, until 14 May 2010, foreseen for the evaluation of active substances used in biocidal products with the aim of including them on the Community positive list, would not be enough. As a consequence, the transitional period, during which the biocides market will continue to be regulated by national rules, would expire without the Community positive list being established. In practice this would mean that important products, like for instance disinfectants in hospitals, would have to be taken from the market from 15 May 2010.
In order to avoid this unwanted effect, the Commission proposes a prolongation of the transitional period for three years until 14 May 2013. In case even these three years are not enough, the Commission introduces the possibility of prolonging the period even further by a comitology decision. However, the rapporteur does not want this possibility to be used to endlessly delay the whole process and therefore also proposes limits.
I support the Sârbu report and the Commission proposal, which make a technical amendment to the existing legislation.
The current directive provides for a transitional period (2000-2010), during which the biocides market will continue to be regulated by national rules. However, it also provides for a 10-year programme for the evaluation of active substances used in biocides, aimed at including them on a positive list to be set up by the Commission.
As the current state of progress in the review programme of this directive will not allow it to be completed by 2010 as planned, it has become necessary to make the appropriate amendments so that the transitional periods for the most delayed cases can be extended. That is why this proposal for amendment is appropriate.
This proposal from the Commission amending Directive 98/8/EC on the placing of biocidal products on the market has become necessary after an evaluation of its implementation showed that the 10-year-period until 14 May 2010, foreseen for the evaluation of active substances used in biocidal products with the aim to include them in the Community positive list, will not be enough. As a consequence, the transitional period, during which the biocides market will continue to be regulated by national rules, would expire without the Community positive list being established. In practice this would mean that important products, like for instance disinfectants in hospitals, would have to be taken from the market as from 15 May 2010.
I voted for this report as extending the current transitional period will allow the completion of the evaluation of active substances used in biocidal products and give adequate time to Member States to transpose the provisions and issue the authorisations and registrations for these products, as well as to the industry to prepare and submit complete dossiers. In addition, this extension will allow the application of the principle preventing the generation of waste products (substances which are not evaluated become waste products) and help avoid placing biocidal products on the market illegally.
I voted in favour of the report by Mrs Sârbu on the proposal for a directive of the European Parliament and of the Council amending Directive 98/8/EC concerning the placing of biocidal products on the market as regards the extension of certain time periods.
In view of the sensitive and laborious process of evaluating the active substances used in biocidal products, I agree with the rapporteur about extending the transitional period to four years instead of three in order to give the industry enough time to meet its commitments.
in writing. - (NL) Conscious of the need to dissuade people, and above all young people, in our society from smoking, I have abstained from voting on this report. The EU wants to make cigarettes and fine-cut tobacco intended for the rolling of cigarettes and cigarillos more expensive, but the issue is whether the hypocritical approach of raising taxes is the right way to do this. The tobacco industry does, after all, employ a large number of people within the Member States and, in times of crisis, the impact of any such measures on the employment situation should be thoroughly assessed before they are implemented.
Would it not be better to reduce smoking by educating people rather than by taxing them?
in writing. - (FR) Mr Becsey's report proposes closer harmonisation of taxes on tobacco at a higher level and feebly takes cover behind objectives of public health in order to justify it. In fact, the real objective is a pure and perfect cigarette market on a European scale, a 'decompartmentalised' market with a single tax where competition can run riot.
A little coherence, please. Either it is health that takes precedence or it is the market. For certain products, it cannot be the market. Some states, like France and Belgium, have been taken to court by the Commission for having introduced threshold or minimum sales prices. It is not without reason that the tobacco trade is regulated to this extent, at national level (distribution subject to authorisation) or international level (limited cross-border purchases) and that, for once, border controls actually exist, even if they are hampered by European regulation.
Finally, this report is worrying for the future of French tobacconists, who play such an important role in maintaining local shops and supplying certain public services in rural areas and who were seriously threatened by a previous tax increase.
in writing. - (DE) I am voting in favour of Mr Becsey's report which recommends higher rates of excise duty on tobacco products.
I very much welcome the gradual increase in the tax on cigarettes and other tobacco products from 2014 onwards. I also believe that updating the definitions of some kinds of tobacco products is essential in order to guarantee an increased level of health protection.
I have been a strong supporter of protection for non-smokers for many years and I think that this report is another step in the right direction. This is underlined by the Commission's expectation that tobacco consumption will fall by 10% over the next five years.
in writing. - (FR) I voted for the Becsey report because an extreme increase in excise duty on manufactured tobacco, as proposed by the Commission, especially in these times of serious crisis, would be damaging to employment in this sector in Europe. Experience has shown that a policy of high prices is not an effective method of combating nicotine addiction.
That is why I am equally satisfied that an alignment of the minimum rate of taxation applied to rolling tobacco to that applied to cigarettes has been avoided. The buffer function of rolling tobacco is essential in order to prevent an upsurge in smuggling on European territory. In Germany, a study has shown that, in some Länder, more than one cigarette in two has been smuggled. In order to contain this phenomenon, fine-cut tobacco must be able to act as a substitute for cigarettes.
I regret that certain very sensible amendments were rejected by a narrow margin.
I trust that our message will nonetheless reach the Council of Ministers, which needs to rule unanimously.
in writing. - Whilst I agree with taxation on tobacco, and a minimum tax across Europe, I abstained because of the damage it could do to the British tax on tobacco. The Government enjoys freedom to increase taxation on tobacco, which can be an incentive for people to reduce and quit smoking, improving our health and decreasing the stress on the NHS. This report would have compromised and constrained the Government's ability to tax tobacco, which is why I abstained.
I voted against the report by Mr Becsey on the proposal for a Council directive amending Directives 92/79/EEC, 92/80/EEC and 95/59/EC on the structure and rates of excise duty applied on manufactured tobacco.
I do not endorse the above-mentioned proposal, because in my view it could weaken the Commission's proposal. As a result, it would hinder achievement of the intended goal, which is to help reduce tobacco consumption by 10% by 2014.
in writing. - (SV) The Commission's proposal aims to harmonise tobacco taxation within the EU in order to stem the significant cross-border trade in tobacco, which runs the risk of undermining the public health objectives of the Member States. The proposal presented by the draftsman of the opinion of the Committee on Economic and Monetary Affairs is a significantly weaker one than that contained in the Commission's original text. As the representative of the Group of the Alliance of Liberals and Democrats for Europe, I did my utmost to improve the report. The issue of tobacco duties is a very difficult one to resolve due to the large differences in tax rates and views on the harmful effects of tobacco within the EU. Divisions within the various groups were large, including my own. Despite my efforts, I came to the conclusion, in the end, that Parliament's proposal did not go far enough. I then chose to abstain in the final vote on the new tobacco duties.
in writing. - The European Parliamentary Labour Party agrees that levels of duty set too low encourage cross-border arbitrage and lead to uncontrolled/unlicensed reselling of manufactured tobacco. The minimum levels of duty-setting are, therefore, a very useful instrument to effect the changes necessary to begin to change this. Some European countries may wish to go further than the minimum levels for justified scientific and social reasons, and this is proper too.
in writing. - (NL) I appreciate the efforts of the rapporteur in producing a report, but I am unable to support what he has come up with. I am absolutely convinced of the benefit of increasing excise duties on tobacco in order to help combat tobacco usage. I would like to stress that, for me, the health considerations are more important than the economic considerations per se. I also find it lamentable that the rapporteur waters down the Commission's proposals. For these reasons I therefore voted against Mr Becsey's report.
in writing. - (IT) I voted in favour.
Through immigration to the old continent in the last 30 years, a barbaric and unlawful practice, carried out for the most part in Africa, has silently entered Europe.
The WHO data are quite clear: female genital mutilation or FGM is a widespread practice in 28 African countries, in the Middle East and in some countries in Asia. Approximately 100-140 million women and girls worldwide have undergone the practice, while 4 million are potentially at risk. FGM represents a debasement of the European integration process, as well as being a denigration of gender equality.
The European Parliament, which for years has been committed to upholding the fundamental rights of all citizens, already adopted a resolution on the issue in 2001. However, it is now time to take a step forward by also supporting the DAPHNE III Programme, which has financed 14 FGM-related projects to date, and by outlining the priorities for the prevention and elimination of FGM in Europe. One of the areas in which the efforts to combat FGM will have to be intensified is prevention with reference to girls. An essential step in that direction is to identify the children at risk and to implement preventive measures in cooperation with their families through psychological support systems.
in writing. - It is hard to think of anything more horrific and primitive than female genital mutilation. Unfortunately this barbaric practice has manifested itself within the EU due to the steady stream of immigration from countries where it is carried out regularly.
The Muscardini report rightly sets out our abhorrence at this brutality in our midst and suggests ways to ensure that our values of equality and freedom are translated into concrete action against female genital mutilation. Notwithstanding the European Union's commitment to multiculturalism, we need to make sure that the relentless tide of political correctness emanating from EU legislation does not impinge upon our determination to stamp out this vile practice.
There are, of course, limits to what we can do to prevent female genital mutilation in third countries. However, we must be prepared to link trade and aid relationships to improvements in human rights, and in particular to the outlawing of this repellent crime against women.
in writing. - (SV) We have today voted in favour of Mrs Muscardini's own-initiative report,, on combating female genital mutilation in the EU. The report flags up a very serious problem and clearly illustrates the need for action to be taken against such a practice. The report also puts forward various proposals for ways of achieving this. We therefore welcome the fact that the Member States are cooperating to tackle this problem.
However, we would like to emphasise that the issue of regular, preventive health checks for girls and women who have been granted asylum in the EU because of the threat of genital mutilation is one which should be dealt with by the individual Member State, with deference to the rights of the individual concerned.
in writing. - I support this report which takes up the serious problem of female genital mutilation. FGM has become more common in Europe over the past 30 years through migration. FGM not only causes very serious and irreparable injuries to the physical and mental health of women and girls, - in some cases has even been fatal - but is a violation of fundamental rights enshrined in international conventions, prohibited under the criminal law of the Member States and in breach of the principles laid down in the Charter of Fundamental Rights of the EU.
It is estimated that in Europe, some 500,000 women have suffered FGM and that approximately 180,000 female immigrants in Europe undergo, or are in danger of undergoing FGM every year.
The report calls for the Commission and Member states to work together to harmonise existing legislation. The aim is to focus on prevention through better integration of immigrant families and to raise awareness by promoting educational campaigns and initiating dialogue forums on traditional practices. It strongly supports prosecuting anyone carrying out FGM, as well as providing medical and legal support for victims, and protection for those at risk, including the granting of asylum in certain cases.
in writing. - The practice of Female Genital Mutilation (FGM) is one that, according to Amnesty International, touches the lives of 130 million women for whom, for cultural, religious or other non-therapeutic reasons, circumcision is a 'valued' social practice inflicted upon them. Research suggests that the practice persists because of a belief that circumcision will moderate female sexuality, and so assure subsequent 'marriageability', and that it is religiously sanctioned. FGM is known to cause a wide range of immediate, long-term complications and even death for women subjected to the practice. It has come to our attention primarily through globalisation and mobility of people and has become intricately linked to the policies and politics of immigration and asylum.
When people are in fear of persecution, they are entitled to cross a border and seek refuge and protection. FGM is currently central to a debate in asylum cases, where Michael Aondoakaa, the Nigerian Minister of Justice has recently offered to testify against families claiming asylum on grounds of the threat of FGM in Nigeria, where it is officially outlawed. Unofficially, however, I accept that it is still widely practiced, even in Nigeria.
In Ireland FGM is viewed as an expression of gender-based violence. I support Mrs Muscardini's report.
in writing. - (SV) Today we have adopted a position on the own-initiative report on combating female genital mutilation. We have chosen not to support the alternative resolution tabled by our group, among others, here in Parliament, which ultimately also won the majority vote. The reason for our decision was that we believe that the original report was better. The alternative resolution contained text concerning a requirement for regular check-ups by doctors for women who have been granted asylum because of the threat of female genital mutilation. The purpose of this wording is to prevent female genital mutilation from occurring within the EU. However, we believe that this measure is an invasion of privacy and goes much too far, and it will burden already vulnerable young women in a way that is unacceptable. Visiting the doctor should be something that is done voluntarily. We have therefore chosen not to support the alternative resolution.
I voted in favour of the motion for a European Parliament resolution on combating female genital mutilation in the EU. Female genital mutilation (FGM) not only causes very serious and irreparable injuries to the physical and mental health of women, but it is also a violation of fundamental human rights. Due to the irreparable damage that it causes, FGM must be regarded by society as a very serious crime and must be vigorously combated.
It is estimated that in Europe some 500 000 women have been victims of this crime, which is why it is vital that the European Commission and the Member States work together to harmonise existing legislation in order to prevent and eliminate FGM in the European Union.
in writing. - (SV) Female genital mutilation is a cruel and inhumane custom and has no place in a modern society. As the June List does not consider the EU merely to be a form of cooperation for the benefit of increased growth and trade, but also as a forum for upholding common fundamental human values, we have chosen to vote in favour of the report.
However, we are utterly opposed to several of the far-reaching wordings relating to the Member States' criminal law. Legislation that is aimed at maintaining the functioning of society should be initiated and decided by the national elected parliaments, not by the European Parliament.
in writing. - (SV) I have today voted against Mrs Muscardini's own-initiative report,, on combating female genital mutilation in the EU. This report deals with a very serious problem and the need for measures to tackle it is made clear. I welcome cooperation between the Member States in this area.
I have, nevertheless, chosen to vote against it, as I believe that all health care should be voluntary. I am opposed to regular preventative health check-ups for girls and women who have been granted asylum because of the threat of female genital mutilation, as I believe that it is discriminatory and represents an invasion of privacy.
in writing. - (DE) I am voting in favour of Mrs Muscardini's report concerning a clampdown on female genital mutilation. More than half a million women are currently affected by this hideous ritual which must be banned once and for all and the perpetrators prosecuted. The measures and decisions taken in the past must be combined and extended. We need comprehensive strategies and action plans to allow us to protect women from the archaic tradition of circumcision.
During negotiations with third countries, the Commission must continue to attempt to introduce the abolition of female genital mutilation as a clause and it must be possible for anyone who commits the offence of female circumcision in any EU Member State to be prosecuted.
I voted in favour of the report by Mrs Muscardini on combating female genital mutilation in the EU.
I consider such practices to be atrocious violations of the human right to personal integrity. I therefore agree with the rapporteur that there needs to be a sound strategy to prevent and stamp out FGM.
in writing. - (FR) Of course we shall support this courageous report, which attacks outmoded practices - practices which are spreading across Europe as a result of immigration.
Following the Universal Declaration of Human Rights and the Convention on the Elimination of All Forms of Discrimination against Women, it is no longer acceptable for such practices to be able to persist in Europe and across the world.
According to data collated by the World Health Organization, between 100 and 140 million women and young girls in the world have been subjected to genital mutilation and, every year, 2 to 3 million women face the risk of suffering these seriously incapacitating practices.
We must not forget that such practices originate in social structures based on inequality of the sexes and on unbalanced power relations of domination and control under social and family pressure, and that this amounts to a violation of fundamental rights and causes grave and irreversible damage.
We must wholly condemn and punish these practices. Immigrant populations must comply with our legislation and our respect for the individual and not bring with them these unacceptable and barbaric practices.
in writing. - Female genital mutilation is a practice that must be condemned by the Member States. It constitutes a violation of women's fundamental rights, particularly the right to personal integrity and sexual and reproductive rights. However, there are aspects of the Muscardini report that I do not fully support, such as the formulations regarding questioning the credibility of parents who request asylum on the grounds that they have refused to consent to their child undergoing female genital mutilation. I see no reason to throw particular suspicion on people who request asylum on these specific grounds. Another formulation in the report which I do not support is the one proposing regular medical examinations on women and girls who are granted asylum because of the threat of female genital mutilation in their home country. I consider the practice to be discriminatory against these women and girls. If a person is granted asylum in a Member State, she should have the same rights and obligations as other citizens in the country.
in writing. - Female genital mutilation is a practice that must be condemned by the Member States. It constitutes a violation of women's fundamental rights, particularly the right to personal integrity, and of sexual and reproductive rights.
However, there are aspects of the Muscardini report that I do not fully support such as the formulations regarding questioning the credibility of parents who request asylum on the grounds that they have refused to consent to their child undergoing female genital mutilation. I see no reason to throw particular suspicion on people who request asylum on these specific grounds.
Another formulation in the report which I do not support is the one proposing regular medical examinations on women and girls who are granted asylum because of the threat of female genital mutilation in their home country. I consider the practice to be discriminatory against these women and girls. If a person is granted with asylum in a Member State she should have the same rights and obligations as other citizens in the country.
in writing. - (NL) I gave my support to Mrs Muscardini's report, or rather to the amended text as a whole, as obviously no sensible person can be anything other than filled with disgust on hearing of the gruesome genital mutilation of women and girls in - and I use this term with a complete lack of respect - backward cultures and religions.
I do find it regrettable that the usual code words about 'reproductive rights' are being thrown in here again, even though they are not actually appropriate and probably only serve to get the politically correct left on board. What a right to abortion has to do with combating barbaric genital mutilation will remain a mystery to me.
It would be better to take this opportunity to ask ourselves whether, for example, Islam adequately respects this fundamental value of the equality of men and women, and, if the answer is no, whether there should therefore be a place for Islam in our Europe.
in writing. - (SV) The original own-initiative report on combating female genital mutilation was very good, but the revised version, which won the vote, contained a wording in which the authors indicate the desire to introduce regular medical check-ups for women who have been granted asylum because of the threat of female genital mutilation. The intended purpose of this is to prevent female genital mutilation from occurring in the receiving EU Member State. I believe that enforced medical check-ups constitute a massive invasion of privacy. Visiting the doctor must be something that is done voluntarily. Employing compulsion in this situation is completely unacceptable. I therefore voted against the revised version.
in writing. - (SK) I have been making a special effort to ensure that the committee I chair would be able to complete the work leading to the approval of the resolution. This topic is undoubtedly important.
Female genital mutilation causes serious and irreversible harm to the physical and mental health of the women and girls affected, it abuses them as human beings and it violates their integrity. In some cases the consequences are fatal.
In the report, the European Parliament calls on Member States to adopt a preventative strategy of measures aimed at protecting underage girls that would not stigmatise immigrant communities and that would work through public programmes and social care services with the aim of preventing such practices and providing help to victims who have undergone such practices. It asks the Member States to consider, in accordance with legal regulations on child protection, whether the threat or risk of mutilation of the genital organs of an underage person does not constitute a reason for intervention from the state authorities.
Member States should draw up guidelines for health workers, teachers and social workers, the aim of which should be to inform parents of the risks of female genital mutilation in a tactful way, with the assistance of an interpreter where necessary.
However, the resolution also calls for support for sexual and reproductive health. This concept has never been defined by the WHO or by instruments of the acquis communautaire. For this reason it is exploited by some groups in support of abortion.
I am sorry, but I have abstained from voting for this reason.
in writing. - (IT) On several occasions I have spoken out in favour on issues relating to multilingualism, so I think my position is quite clear.
The linguistic and cultural diversity of the European Union is a huge competitive advantage. In my opinion it is vital to promote in practice programmes for language teaching and cultural and student exchanges, both within and outside the EU, as I did when I supported the Erasmus Mundus programme. Multilingualism is essential for effective communication and represents a means of facilitating comprehension between individuals and, hence, acceptance of diversity and minorities.
Linguistic diversity also has a significant impact on the daily lives of EU citizens due to media penetration, increasing mobility, migration and advancing cultural globalisation. The acquisition of a diverse range of language skills is of the greatest importance for all EU citizens, since it enables them to derive full economic, social and cultural benefit from freedom of movement within the Union and from the Union's relations with third countries. Language is in fact a fundamental factor in social inclusion.
Europe's linguistic diversity therefore represents a vital cultural asset, and it would be a mistake for the European Union to limit itself to just one main language.
in writing. - (PL) Multilingualism in the European Union is a great attribute in contacts with third countries. It can give us a significant competitive advantage, and so education and language exchange programmes should be supported, but not only in large urban areas, where access to these things is already easier.
When introducing such a policy we must also remember that Europeans, while united, are first and foremost citizens of their own countries. Care should be taken that they are able to identify with their own language. This aspect is also mentioned in Mr Moura's report.
in writing. - The European Union spends colossal sums of taxpayers' money every year in the name of multilingualism. For an organization that seeks to erode the differences between nations and peoples, the EU attaches a great deal of importance to linguistic nationalism. One such example of this is the concession to Irish nationalists of making Gaelic one of the official languages of the EU.
The costs and bureaucracy associated with the misguided policy of multilingualism will only increase as the EU expands further. My constituents are rightly concerned about what they see as the indiscriminate use of public money to satisfy a policy that has little practical use beyond political window-dressing.
Despite the fact that English has become the common language in the European Parliament, I would hesitate to make it the single working language. Given the EU's enthusiasm for harmonization, I believe that a common language is a natural step on the road to a federal superstate. I therefore believe that we should have a handful of working languages. If the UN can manage with six languages for 200 or so member states, I'm sure the EU can cut back too.
in writing. - (NL) I voted against this report due to the improper use that could be made of its provisions by certain minorities in Flanders. It is certainly valuable to promote the linguistic diversity of the youth, in particular, of the EU in every possible way, but a policy of that nature must not be at the expense of legal respect for the local vernacular. I am thinking, for instance, of the Dutch language in the province of Flemish Brabant in Flanders. A European Agency on linguistic diversity would quickly become a means for the French-speaking minority to circumvent the compulsory use of Dutch in Flanders. The past has shown plenty of times how little understanding 'Europe' has of specific situations in the Member States. It is up to immigrants and minorities to learn and use the language of the area in which they live. That is what bears witness to linguistic diversity, not the other way around.
I voted against the alternative motion for a resolution to the Graça Moura report on 'Multilingualism: an asset for Europe and a shared commitment' because, by removing the possibility for parents to choose the official language in which their children will be educated, in countries or regions with more than one official language or with regional languages, it contradicts certain principles that are upheld by the European Parliament.
Instead, the alternative motion for a resolution simply refers to the need to provide special attention to pupils who cannot be educated in their mother tongue, thereby devaluing the basic principle of the vital need for education in the mother tongue, not only for educational success in general but also for the learning of other foreign languages.
Overall this is a very positive document, which makes assumptions and recommendations that we endorse. The main question that arises is whether it can be implemented, as much now needs to be done in order to achieve what the document claims is essential, bearing in mind the political direction that the European Union has been taking.
On some of the issues raised, such as the predominance of certain European languages to the detriment of others, we are starting from a clearly negative position. In this respect we would point out the linguistic and cultural isolation in which certain national policies have put some ethnic groups in Europe, resulting in significant discrimination. At stake is the specific cultural legacy of the peoples of Europe and its successful transfer to future generations.
We would also stress the value of the role of teachers, translators and interpreters as professionals whose work is vital to the teaching, dissemination and mutual understanding of the languages spoken within the European Union.
We therefore regret that the alternative motion for a resolution has been adopted, as this waters down certain aspects contained in the Graça Moura report, not least the defence of the mother tongue and the parents' right to choose the official language in which their children will be educated, in countries or regions with more than one official language or with regional languages.
in writing. - (SV) The June List believes that cultural issues should fall within the political competence of the Member States.
This report does not form part of the legislative procedures and represents nothing more than the opinion of the European Parliament's federalist majority that the EU should increase its interference in the cultural sphere still further.
As usual, the European Parliament's Committee on Culture and Education insists on propounding new costly programmes and agencies at EU level. We in the June List do not believe that a multiannual programme or a European Agency on linguistic diversity and language learning at EU level will make any difference to Europe's approximately 500 million inhabitants, except to burden taxpayers even further.
Neither do we believe that the Commission's plans for information and awareness campaigns regarding the benefits of language learning will have any effect on the real world. It is the Member States who, in their education policy, should motivate their respective citizens to learn languages. That is not a matter for the EU.
We have therefore voted against this report.
Nowadays Europe is living in a new world of globalisation, increased mobility and migration, as well as of regional regeneration and with a reinforced role for cross-border regions. This is why multilingualism must offer new solutions to Europe's citizens and our society.
I would like to congratulate the rapporteur for this report. I also hope that the amendments which we have submitted will guarantee mutual respect for languages, including those spoken by national minorities or our migrants, because our living linguistic heritage is a treasure: a resource which must be valued.
Language represents for each one of us the most direct expression of our culture. Therefore, by learning other languages we discover other cultures, values, principles and attitudes. We can discover in Europe the values which we have in common. This receptiveness to dialogue is an essential part of our European citizenship and a reason why languages are a fundamental element in it.
in writing. - (DE) On the one hand, the multi-million euro EU language teaching and exchange programmes are promoting multilingualism and highlighting on their website the importance of multilingualism as an essential factor in increasing the transparency, legitimacy and efficiency of the EU; on the other hand, the EU does not follow these principles itself. Even the website of the current Presidency takes no account of the fact that German, with an 18% share, is the language with the most native speakers in the EU, while a further 14% of EU citizens speak it as a foreign language.
This is a missed opportunity for the EU to come closer to its citizens. In practice, the consistent use of the three working languages: German, English and French, would make it possible to reach a majority of the population. As the rapporteur has apparently reached a similar conclusion, I have voted in favour of the report.
in writing. - (SK) This report has shown again that Rule 45(2) has serious shortcomings. The new report, based on the amendment and the supplementary proposal, will make it possible to change the rapporteur's original report as voted through by the sponsoring committee. The proposers take over the report and insert new paragraphs over which the rapporteur has no say. And so a report approved in committee in the form of an approved alternative will be replaced with a new text. I consider this procedure to be very unfair to the rapporteur. I hope that in the near future Parliament will reassess this procedure and adopt a fairer solution.
I considered Mr Graça Moura's report to be very balanced and therefore I did not vote for the alternative proposal of the PSE, ALDE and Verts/ALE group. Since this proposal went through there was no vote on the original report. I agree with the rapporteur that linguistic and cultural diversity influence the everyday lives of citizens in a significant way. It represents an enormous bonus for the EU and we must therefore support programmes for language teaching and school and cultural exchanges within a framework that also extends beyond the EU.
Exchange programmes for teachers at all levels of education aimed at practicing teaching various subjects in a foreign language help to prepare teachers who can then pass on their linguistic expertise to pupils and students in their home countries. I would like to call on Member States to consistently focus on training foreign language teachers and at the same time to ensure that they receive adequate financial rewards.
in writing. - (PL) The issue of multilingualism and its preservation is one of the greatest challenges facing the Community. The effects of the policy of multilingualism are far-reaching and obvious, but if erroneously applied the results can be pitiful.
One of Europe's virtues is its multicultural nature, which is also expressed in multilingualism. It is at the same time a common obligation that is based on needs and the difficulty of re-forging multiculturalism into a clear strength which unites the Community, which will also have an impact beyond its borders and give Europe its rightful place in the world. So the stakes are high. A bad policy of multilingualism is based on favouring one or more languages and condemning the rest to marginalisation in all spheres of public activity. Through its legislation and institutions, the European Union has huge opportunities to conduct a good language policy. That makes its responsibility in this all the greater.
Mr Graça Moura's report does not solve all the problems associated with the right of individual European languages to co-exist and with the resulting privileges. Aside from official languages, there are also a huge number of other languages spoken in Europe, and which are threatened with extinction to various degrees. A feature of a good multilingual policy would be to protect these languages. However, the report focuses more on learning the official languages than on implementing the idea of multilingualism. What this issue needs is a sensible policy that is evolutionary in character, and I believe that a report in this direction should be accepted.
The issue of multilingualism is vitally important in the European context. For that reason I have taken part in various initiatives that seek to promote and ensure full respect for multilingualism. The Europe in which I believe is also the Europe of linguistic diversity. For these reasons, I identify with Mr Graça Moura's original report. However, like the rapporteur, I cannot accept that a correct idea of respect for linguistic diversity and for individual and family freedom can or must be used as a weapon in an argument for extremist nationalism. This is not and must not be the nature of our debate.
Multilingualism is and must be promoted in the name of an idea of respect for the linguistic and cultural diversity of Europe, in this case. However, this is neither the time nor the place for another type of fight, particularly one that rejects subsidiarity and freedom.
I have voted in favour of the report by Mr Graça Moura on multilingualism as an asset for Europe and a shared commitment.
In particular, as a university lecturer, I strongly support the proposal to promote language teaching and exchange programmes in the educational and cultural spheres, such as the well-known youth mobility programmes. These schemes, which are run by the Commission's DG for Education and Culture, add substantial value to students' educational experience and thus contribute to the EU's progress towards a knowledge-based society.
I voted for the draft European Parliament resolution on 'Multilingualism: an asset for Europe and a shared commitment' because I believe that cultural and linguistic diversity within the European Union is a treasure which makes an effective contribution to 'unity in diversity'. I also think that school and cultural exchanges, as well as programmes for teaching foreign languages in countries both within and outside the EU are beneficial and must be supported.
in writing. - (PL) Multilingualism is undoubtedly one of the united Europe's great virtues. Acquiring linguistic competence should be instrumental in improving one's qualifications, finding a better job or acquiring new interpersonal contacts. According to annual studies carried out by linguists, multilingual people are more capable, show greater imagination and think outside the box more than monolingual people. They are also more creative and have broader horizons. I will not mention the obvious advantages of being able to communicate with larger numbers of people, who often have a completely different mindset derived from different cultures or people.
These benefits of multilingualism show that we must all give priority to learning languages. This is what makes it so important that each citizen of the Community should have equal levels of access to language learning. That is why I support all of the Commission's actions to investigate and evaluate the study of foreign languages, and language learning methods and programmes. I believe that the aim of this is to harmonise foreign language learning throughout the European Union in future, which will result in greater linguistic competence and which will ultimately be reflected in the number of highly qualified citizens of the Community.
in writing. - Multilingualism is a great asset of the European Parliament. As the only Parliament in the world which has simultaneous translation in 23 different languages, we should do everything we can to retain this unique aspect of our work. All EU citizens should be able to read about the work of the EU institutions in their own language, and Member States should do all that they can to provide the opportunity for all EU citizens to be able to speak other EU languages.
I definitely support the multilingualism of the European Union. The multilingualism of Europe emphasises its cultural pluralism, which is evidence of its uniqueness. The language competences of the citizens of a united Europe should constantly be extended. Multilingualism is an essential element of European integration, allowing EU citizens to choose freely their place of residence and where to find work. At the same time it is necessary to emphasise the significance of the mother tongue as a means for gaining a suitable education and professional qualifications.
We should pay special attention to the continual need to raise the competence of foreign-language teachers and to introduce new teaching methods. The rapporteur emphasises the significance of giving help with learning foreign languages to citizens who want to learn on their own, noting at the same time the importance of the acquisition of foreign languages by elderly people. Like the rapporteur I think it is essential to give permanent support to citizens for learning foreign languages, and that particular attention should be paid to citizens in disadvantaged situations. I think that language learning will combat discrimination and support integration of the counties of a united Europe.
I fully support the demands of the European Parliament regarding the multilingualism of Europe.
in writing. - (SK) The resolution on multilingualism is an asset for Europe and an important step towards an educated Europe, for it insists that the official languages of the EU are recognised as having equal value in all areas of public life. I firmly believe that Europe's linguistic diversity represents a major cultural asset. It would be wrong for the EU to be limited to just one language.
The resolution mentions the importance of multilingualism, which applies not only to the economic and social spheres but also to cultural and scientific output and the promotion of such output, as well as the importance of literary and technical translations for the long-term development of the EÚ.
Last but not least, languages play an important role in forming and strengthening identity.
Multilingualism is an area with wide ramifications. It has an enormous impact on the lives of European citizens. Member States are challenged to incorporate multilingualism not only in education but also in all future policies.
I appreciate the fact that the resolution supports the study of a second EU language for officials coming into contact with citizens from other Member States in the course of their work.
The role of EU institutions is decisive for securing compliance with the principles of linguistic equality, both in relations between Member States and in individual EU institutions, and also in relationships between EU citizens and domestic institutions, Community bodies and international institutions.
I have supported the resolution, I congratulate the rapporteur and I am proud to have been the first Slovak Member to launch a discussion on multilingualism within institutional frameworks through a written declaration.
I voted in favour of the van Nistelrooij report, given the importance of territorial cohesion for ensuring that the European Union continues to follow a path of sustainable and harmonious development, increasingly transforming its territorial cohesion and diversity into an asset.
The Green Paper represents an important step forward in the development of territorial cohesion and the shared responsibilities of the Union. It also encourages broad debate on this subject among the European institutions, national and regional authorities, economic and social partners and other actors involved in European integration and territorial development.
The most positive aspects are the value attributed to the potential of the European territory and to its diversity, and also the three key concepts for more balanced and harmonious development in each region: reduction of the negative effects associated with differences in density; connection between territories in order to overcome distance; and cooperation in order to overcome divisions.
I congratulate Mr van Nistelrooij on his report and, in particular, on his readiness to take on board the various amendments tabled on his draft report.
I fully support this report.
I totally agree with linking the debate on territorial cohesion to the debate on the future of the EU's cohesion policy, given that the reform of the latter must incorporate the conclusions of the former.
I agree with the report's assessment of the Green Paper and with its analysis of the concept of territorial cohesion, and I endorse its recommendations for the future of territorial cohesion, particularly with regard to:
definition of territorial cohesion;
publication of a White Paper on territorial cohesion;
reinforcement of the European Territorial Cooperation Objective;
integration of territorial cohesion in the future development of all Community policies;
elaboration of additional qualitative indicators;
measurement of the territorial impact of sectoral Community policies and proposal of ways to create synergies between territorial and sectoral policies;
development of a comprehensive European strategy for regions with specific geographical features;
establishment of a comprehensive system of gradual transitional assistance to the transition regions; and
development of multi-level territorial governance.
I therefore voted in favour.
in writing. - (SV) In his report, the rapporteur writes that cohesion policy is one of the EU's most successful investments. That is a startling conclusion, not least because, as recently as November last year, the European Court of Auditors confirmed that 11% of the EUR 42 billion that was approved in 2007 within the framework of the EU cohesion policy should never have been paid out.
The rapporteur seems to be fully aware of this and, in paragraph 17, urges those involved in the debate on territorial cohesion to avoid all references to the budgetary and financial implications of the proposed policy: keep a lid on it, in other words.
The EU's cohesion policy is badly thought out. From a socio-economic perspective, where account has to be taken of taxpayers' money, it is nothing more than a complete disaster. Naturally, the June List voted against the report as a whole.
What does the rejection by the European Parliament of our proposals for a resolution on the future of EU cohesion policy mean? These proposals underlined that:
structural policy must have, as its primary and principal objective, the promotion of real convergence, by acting as an instrument of redistribution to the least developed countries and regions in the European Union;
the objective of reducing the amount by which the least favoured regions lag behind must not play second fiddle to territorial cohesion;
new Community financial resources must be found for new priorities, all the more so as the current Community financial resources are insufficient to meet the needs of real convergence;
there is a need to boost the Community budget in order to promote economic and social cohesion at EU level;
land management and planning are the responsibility of each Member State;
measures must be adopted to cancel out the so-called statistical effect;
competitiveness must not be a substitute for convergence in those Member States and regions which are lagging behind in their socio-economic development, and cohesion policy and its associated financial resources must not be subordinated to the competition and liberalisation advocated by the Lisbon Strategy.
One possible answer could be that, at the very least, the proclaimed cohesion policy is actually at risk ...
in writing. - The concept of territorial cohesion is now recognised as a key objective of the Union alongside social and economic cohesion.
Territorial cohesion is essentially about achieving balanced development across the EU and in this context it should constitute a central objective of all community policies. This report highlights the fact that territorial cohesion will be especially relevant for geographically disadvantaged areas such as mountainous regions and islands.
The Commission now needs to proceed with a legislative package which outlines concrete provisions and policy actions concerning territorial cohesion, in order to achieve it.
The debate on territorial cohesion is much more than a budget debate or a debate on Community policies; it is a debate on the guiding principles of one of the founding and fundamental concepts of the idea of Europe as we see it. The assessment of cohesion policy and the search for the most appropriate solutions in a Europe enlarged to 27 members, which is currently going through an economic crisis, therefore deserve our agreement and our applause. However, this does not mean that we agree with or applaud the whole content of the Green Paper.
Given the criteria that we value, the three key concepts of this assessment are correct, namely: to reduce the negative effects associated with differences in population density; to connect territories in order to overcome distance; and to cooperate in order to overcome divisions. However, given the precise nature of what is at stake, this cannot lead to the level of structural aid being dependent on the number of inhabitants covered; quite the contrary. The idea of territorial cohesion must itself be based on the idea of making an area which people are deserting attractive and viable. This is one of our objectives, which must be clearly pursued.
The idea of cohesion is basically an idea of solidarity by which we are all bound and from which we can all benefit.
I voted against the report by Mr van Nistelrooij on the Green Paper on territorial cohesion and the state of the debate on the future reform of cohesion policy.
The reasons for my disagreement derive from a different view of territorial cohesion, which is why I feel I cannot endorse the rapporteur's considerations.
in writing. - I agree with the rapporteur that we need to define the principle of territorial cohesion more clearly.
I voted in favour of Mr Vlasák's report on the urban dimension of cohesion policy in the new programming period. I live in Poznań, the regional capital of Wielkopolska. I see the positive effects of the city's development on that of the entire region on an almost daily basis. I would even stick my neck out and say that the long-awaited synergy between urban and regional development has come about.
Urban development has nothing to do with local centralism. Those who are against the development of big cities are often unaware of the importance of those cities to the regions in which they are situated. Due to their very nature, some functions of big city centres cannot be transferred to rural areas. Persons managing cities have a particular responsibility. The tasks they face, as regards planning; spatial management; social dialogue; culture and education; and the creation of sustainable knowledge-based jobs, are all highly complex. Some of these tasks involve close collaboration with local governments at other levels.
It is also important that the urban dimension of cohesion policy does not compete with, but complements rural development. Both rural and urban areas can and should undergo development, and both processes are supported by the European Union.
I voted against the report by Mr Vlasák on the urban dimension of cohesion policy in the new programming period.
Although I understand the importance of sustainable urban development, I think it will be difficult to achieve it without a common definition of 'urban areas'.
in writing. - I support this report and would use this opportunity to reinforce the view that there has to be an integrated approach to cohesion policy.
This integration, however, should be an instrument for delivering benefits not a measure that could be restrictive, and this element needs to be carefully monitored.
Urban cohesion is essential in delivering sustainable economic and social progress. In that regard I would highlight the role of transport and the provision of modern transport infrastructure as essential in delivering cohesion policy in the urban areas.
in writing. - The urban dimension of cohesion policy needs to be given a greater priority.
I voted against the report by Mr Mikolášik on the implementation of the Structural Funds Regulation 2007-2013: the results of the negotiations on the national cohesion strategies and the operational programmes.
in writing. - It is necessary to monitor the implementation of the Structural Funds Regulation 2007-2013 closely in order to ensure proper use of taxpayers' money and to enable us to evaluate properly for programmes post 2013.
Small businesses play a significant role in creating jobs in Europe and we should make it easier for them to function. I would like to emphasise that I support all initiatives which aim to promote small businesses in the EU and to help those who want to be self-employed.
I endorsed the Becsey report because it favourably assesses the initiative for micro-credits in Europe.
in writing. - (LT) A successful European initiative for micro-credits could fundamentally help achieve the growth and employment goals laid down in the renewed Lisbon Strategy and create a modern, creative and dynamic European economy. Small enterprises are an essential source of growth, employment, business aptitude, innovation and cohesion in the EU. Micro-credits may first of all support one of the four priorities of the Lisbon Strategy: to be precise, the opening of business opportunities by helping people to (re)integrate socially and economically and by employing them. The Lisbon Strategy can only really be considered to be successful if the level of employment is increased considerably. The outcome of a European initiative in the area of micro-credits should be modern, paying most attention to those purposive groups, which until now have not received sufficient attention.
in writing. - (PL) The success of micro-credits in reducing poverty in developing countries, particularly in Southern Asia and Latin America, has not yet taken hold in the EU. However, the need for micro-credits is great, especially among people unable to take out loans in the traditional banking sector. Micro-credits as a business differ from traditional banking. They are granted not just on financial grounds, and not simply for profit, but also help promote cohesion by attempting to integrate people who find themselves in unfavourable circumstances, and want to set up a micro-enterprise.
A successful European initiative to develop micro-credits could help to achieve the aims of the renewed Lisbon Strategy for growth and employment and help to make the European economy more innovative, creative and dynamic. In particular, they can help to implement the priority of releasing economic potential by supporting integration, or repeated social and economic integration of people through self-employment.
That is why I support the motion of the rapporteur, who is asking us to adopt appropriate national institutional, legal and commercial frameworks to promote a more favourable environment for the development of micro-credits and to establish a harmonised European framework for non-banking micro-finance institutions.
in writing. - (PL) I voted to adopt the report with recommendations to the Commission on a European initiative for the development of micro-credits in support of growth and employment. I agree with the rapporteur that small enterprises are an essential source of growth, employment, entrepreneurial skills, innovation and cohesion in the EU.
We should emphasise the fact that micro-credit is often granted not only for economic reasons and not only for profit, but also serves a cohesion purpose by trying to integrate or re-integrate disadvantaged people into society.
I endorse adoption of the report. Having regard to the fact that micro-credits may contribute to the unlocking of business potential by helping people through self-employment, I think that this method should be brought to the EU.
This report is vitally important in the context of the work that the EU is carrying out on cohesion policy and on cooperation and development policy.
This view was also broadly supported by the European Parliament in its written declaration P6_TA(2008)0199 adopted on 8 May 2008, of which I had the honour of being one of the first signatories.
I therefore voted in favour of this report, as any type of investment and expansion in this area is vital and urgent, particularly in the current context of economic and financial crisis. As a result, specific and prompt action to increase the credibility and coherence of the system is now the goal of the European Commission and the Council.
in writing. - Until now the success of microcredit systems in relieving poverty in developing countries has up to now not been translated into the EU context. I support this report because success of a European initiative on microcredit could contribute substantially to the achievement of the objectives of the Revised Lisbon Strategy, since small enterprises are an essential source of growth, employment, entrepreneurial skills, innovation and cohesion in the EU.
At the moment, discussions about measures for relaunching credit activities are on the agenda. In the current economic crisis and especially in countries like Romania, which are currently negotiating loans from international financial institutions, it is vital for banks to resume their main function, which is to provide the population with credit again.
I feel that Mr Becsey's report is innovative because it brings this issue back to the discussion table, however from a new angle, going outside the banking system to identify solutions to the current financial deadlock.
The report, which concerns the subject of micro-credits, is aimed at the disadvantaged groups in society, such as minorities, the Roma community or inhabitants of rural areas, who have untapped potential and want to set up a small business, but are not able to because they are not eligible to obtain a loan from a banking institution. These people have few options available to them.
This is why I regard as timely Mr Becsey's proposal to set up a Community fund to promote micro-credits for people and companies without direct access to bank loans and to improve the level of information about these financing instruments.
I wish to abstain on the report by Mr Becsey on a European initiative for the development of micro-credits in support of growth and employment.
I agree with certain points in the report, but I am decidedly against several other points, and therefore I cannot fully support the tabled text, hence my abstention.
in writing. - Microcredit schemes can help many of the world's poorest out of absolute poverty, in particular women. The EU institutions and Member States should do more to support such schemes.